        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 1 of 95




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 SJUNDE AP-FONDEN, individually and on
 behalf of all others similarly situated,

                              Plaintiff,
                                                 Civil Case No. 1:18-cv-12084-VSB
        v.

 THE GOLDMAN SACHS GROUP, INC.,
 LLOYD C. BLANKFEIN, HARVEY M.
 SCHWARTZ, AND GARY D. COHN,

                              Defendants.



DEFENDANT THE GOLDMAN SACHS GROUP, INC.’S ANSWER TO THE SECOND
               AMENDED CLASS ACTION COMPLAINT

       Defendant The Goldman Sachs Group, Inc. (“Goldman Sachs” or “Defendant”), by its

undersigned counsel, responds as follows to the allegations in the Second Amended Class Action

Complaint, filed by Lead Plaintiff Sjunde AP-Fonden (“Plaintiff”) on October 28, 2019 (the

“Complaint”). All responses herein are based on information known to Goldman Sachs as of the

date hereof, and Goldman Sachs reserves the right to supplement or amend its responses based on

new information.

       As a preliminary matter, in or about October 2020, Goldman Sachs and certain of its

subsidiaries entered into various agreements to resolve investigations by government authorities

in the United States, Malaysia, and elsewhere pertaining to its conduct relating to 1MDB. These

resolutions included an agreement with the government of Malaysia and a resolution with criminal

and civil authorities in the United States, the United Kingdom, Hong Kong, and Singapore.

Goldman Sachs entered into a three-year Deferred Prosecution Agreement (“DPA”) with the

Department of Justice (“DOJ”), which incorporates by reference a Statement of Facts (“SOF,”
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 2 of 95




attached as Exhibit A to the DPA), and Goldman Sachs has admitted that the facts described in the

SOF are true and accurate. To the extent Goldman Sachs denies any of Plaintiff’s allegations

herein in whole or in part or asserts any affirmative defenses thereto, none of those denials or

affirmative defenses is intended to dispute nor should any of them be construed in any way as a

denial of any statement in the SOF or any corresponding resolution. Accordingly, except as

admitted otherwise in the SOF or with respect to those specific allegations expressly admitted

herein, Goldman Sachs incorporates into each of its responses a denial of all allegations in the

Complaint (including those outside of the knowledge and information of Goldman Sachs), and

denies any averments in the Table of Contents, headings, and/or subheadings of the Complaint.

Goldman Sachs intends to respond only as to allegations directed at Goldman Sachs individually

and, where Goldman Sachs responds to allegations that concern “Defendants” and not Goldman

Sachs individually, Goldman Sachs denies knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations of the other Defendants unless and to the extent Goldman

Sachs expressly states otherwise. Goldman Sachs expressly denies that Plaintiff has standing to

sue or to represent a putative class of similarly situated individuals and/or entities, in connection

with its claims.

       For the sake of clarity, and unless otherwise expressly stated, Goldman Sachs herein adopts

the defined terms and phrases set forth in the Complaint. In so doing, however, Goldman Sachs

does not concede that any such definitions are proper.

       Moreover, on June 28, 2021, this Court issued an Opinion and Order (the “Order”)

dismissing (i) individual Defendant Harvey M. Schwartz and (ii) certain categories of alleged

misstatements and/or corrective partial disclosures. To the extent the Order dismissed certain




                                                 2
         Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 3 of 95




alleged misstatements and/or corrective partial disclosures, no response relating to those

allegations is required.

        With regard to the specific allegations in the Complaint, Goldman Sachs further responds

as follows: 1

                                               ANSWER

        Goldman Sachs denies the allegations of the initial paragraphs of the Complaint, except

admits and avers that these paragraphs of the Complaint purport to describe the nature of this action

and the putative class that Plaintiff seeks to represent.

        1.      Goldman Sachs denies that the allegations in paragraph 1 present a fair and

complete description of the matters described therein, except (a) respectfully refers the Court to

the SOF, the admissions of which are incorporated herein by reference, (b) admits that Malaysia

filed criminal charges against three subsidiaries of Goldman Sachs and seventeen current and

former employees of those subsidiaries, and (c) further refers the Court to the article and

documents specifically and generally referenced therein, including the DOJ’s criminal information

filed against Mr. Leissner, the transcript of Mr. Leissner’s guilty plea, and the DOJ’s indictment

against Mr. Ng, for a complete and accurate statement of their contents.

        2.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 2 is addressed in part in, among other places, paragraphs 7, 24-25, 27, and 49 of the

SOF, the admissions of which are incorporated herein by reference, but otherwise denies the

allegations in paragraph 2.

        3.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 3 is addressed in part in, among other places, paragraphs 23, 51, and 57 of the SOF,


1To the extent an enumerated paragraph of the Complaint contains one or more footnotes, the response to that
paragraph herein refers to both the text and any footnotes corresponding to that text.

                                                     3
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 4 of 95




the admissions of which are incorporated herein by reference, but otherwise denies that the

allegations in paragraph 3 present a fair and complete description of the matters described therein.

       4.      Goldman Sachs denies the allegations in paragraph 4.

       5.      Goldman Sachs denies the allegations in paragraph 5, except respectfully refers the

Court to the matters referenced therein for a complete and accurate statement of their contents.

       6.      Goldman Sachs denies that the allegations in paragraph 6 present a fair and

complete description of the matters described therein, except admits that Goldman Sachs created

a Business Standards Committee (“BSC”) in 2010, and respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       7.      Goldman Sachs denies the allegations in paragraph 7, except to the extent paragraph

7 purports to paraphrase, summarize, or quote documents, respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       8.      Goldman Sachs denies that the allegations in paragraph 8 present a fair and

complete description of the matters described therein, except (a) avers that the subject matter

referenced in certain of the allegations in paragraph 8 is addressed in part in the judgment from

the United Kingdom’s High Court of Justice, Chancery Division, Case No. HC-2014-000197,

relating to LIA’s lawsuit against Goldman Sachs International (the “UK Judgment”) and

respectfully refers the Court to the UK Judgment, (b) admits and avers that there were

investigations by certain U.S. government authorities relating to LIA, (c) admits and avers that Mr.

Vella was named Co-Head of the Financing Group in Asia Ex-Japan in or about May 2014 and

named Co-Head of the Investment Banking Division in Asia Ex-Japan in or about May 2015, and

(d) to the extent paragraph 8 purports to paraphrase, summarize, or quote documents, respectfully




                                                 2
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 5 of 95




refers the Court to the documents referenced and quoted therein for a complete and accurate

statement of their contents.

       9.       Goldman Sachs denies the allegations in paragraph 9, except admits and avers that

Messrs. Leissner and Vella worked on the 1MDB bond offerings during the course of their

employment with Goldman Sachs and/or its subsidiaries.

       10.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 10 is addressed in part in, among other places, paragraphs 21 and 26 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 10.

       11.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 11 is addressed in part in, among other places, paragraph 27 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 11, except denies knowledge or information sufficient to form a belief as to the truth of

the allegations in the third and fourth sentences of paragraph 11.

       12.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 12 is addressed in part in, among other places, paragraph 29 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 12.

       13.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 13 is addressed in part in, among other places, paragraphs 28-31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 13.




                                                 3
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 6 of 95




       14.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 14 is addressed in part in, among other places, paragraph 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 14.

       15.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 15 is addressed in part in, among other places, paragraphs 24 and 33-41 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies that the

allegations in paragraph 15 present a fair and complete description of the matters described therein.

       16.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 16 is addressed in part in, among other places, paragraphs 41, 53-55, and 60-63 of

the SOF, the admissions of which are incorporated herein by reference, but otherwise denies the

allegations in paragraph 16.

       17.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 17 is addressed in part in, among other places, paragraphs 28-31, 34-36, 40, 43-46,

60-61, 72, and 74 of the SOF, the admissions of which are incorporated herein by reference, but

otherwise denies that the allegations in paragraph 17 present a fair and complete description of the

matters described therein.

       18.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 18 is addressed in part in, among other places, paragraph 62 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 18 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents.



                                                 4
           Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 7 of 95




       19.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 19 is addressed in part in, among other places, paragraphs 24, 41-42, 59, and 62 of

the SOF, the admissions of which are incorporated herein by reference, but otherwise denies that

the allegations in paragraph 19 present a fair and complete description of the matters described

therein.

       20.      Goldman Sachs denies the allegations in paragraph 20.

       21.      Goldman Sachs denies the allegations in paragraph 21, except denies that the

allegations in subparagraph c present a fair and complete description of the matters described

therein and, to the extent paragraph 21 purports to paraphrase, summarize, or quote documents,

respectfully refers the Court to the documents referenced and quoted therein for a complete and

accurate statement of their contents.

       22.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 22 is addressed in part in, among other places, paragraphs 51-52, 57, 59, and 64 of

the SOF, the admissions of which are incorporated herein by reference, but otherwise denies that

the allegations in paragraph 22 present a fair and complete description of the matters described

therein.

       23.      Goldman Sachs denies the allegations in paragraph 23, except respectfully refers

the Court to the Federal Reserve Board Consent Order to Cease and Desist, dated October 22, 2020

(“Federal Reserve Consent Order”), for a complete and accurate statement of its contents and

provides no further response in light of various privileges that prohibit disclosure.

       24.      Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 24 is addressed in part in, among other places, paragraph 78 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations



                                                 5
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 8 of 95




in paragraph 24 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document referenced and quoted therein for a complete and

accurate statement of its contents.

        25.     To the extent the allegations in paragraph 25 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in paragraph 25 is addressed in part in, among other

places, paragraphs 32 and 79 of the SOF, the admissions of which are incorporated herein by

reference, but otherwise denies the allegations in paragraph 25, except respectfully refers the

Courts to the articles and SEC filings referenced and quoted therein for a complete and accurate

statement of their contents.

        26.     To the extent the allegations in paragraph 26 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 26, except admits and avers that Plaintiff purports to bring this action as described

therein and respectfully refers the Court to the SOF and other resolutions for a complete and

accurate statement of their terms.

        27.     The allegations in paragraph 27 consist of legal conclusions, to which no response

is required. To the extent a response is required, Goldman Sachs admits and avers that Plaintiff

purports to bring claims under the statutes, rules, and regulations cited therein.

        28.     The allegations in paragraph 28 consist of legal conclusions, to which no response

is required. To the extent a response is required, Goldman Sachs denies the allegations in

paragraph 28, except admits and avers that Plaintiff purports to base venue in this action on the

statutes cited therein.




                                                 6
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 9 of 95




        29.        To the extent the allegations in paragraph 29 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 29, except admits and avers that Goldman Sachs has an office in New York, New

York, and its common stock is listed and traded on the New York Stock Exchange (“NYSE”).

        30.        The allegations in paragraph 30 consist of legal conclusions, to which no response

is required.

        31.        To the extent the allegations in paragraph 31 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 31, except

respectfully refers the Court to Exhibit A referenced therein for a complete and accurate statement

of its contents.

        32.        Goldman Sachs denies that the allegations in paragraph 32 present a fair and

complete description of the matters described therein, except admits and avers that Goldman Sachs

is incorporated under the laws of the State of Delaware, has its principal place of business at 200

West Street in New York, New York, offers a range of financial services in numerous countries

around the world and its common stock is listed and traded on the NYSE under the symbol “GS.”

        33.        Goldman Sachs denies that the allegations in paragraph 33 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Blankfein

(a) was Chief Executive Officer of Goldman Sachs from in or about June 2006 to September 30,

2018, (b) was elected to Goldman Sachs’ Board of Directors in or about 2003, (c) was Chairman

of the Goldman Sachs’ Board of Directors from in or about June 2006 to December 31, 2018, (d)

became Senior Chairman of the Board of Directors on January 1, 2019, and respectfully refers the




                                                   7
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 10 of 95




Court to the SEC filings referenced therein for a complete and accurate statement of their contents,

including the identification of the signatories of those filings.

        34.     Goldman Sachs denies that the allegations in paragraph 34 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Cohn (a)

served as President and Chief Operating Officer of Goldman Sachs from in or about June 2006 to

December 31, 2016, (b) was a director on the Goldman Sachs’ Board of Directors from in or about

June 2006 to December 31, 2016, (c) was a member of the firm’s Management Committee from

in or about January 2002 to December 31, 2016, (d) was chairman of the Firmwide Client and

Business Standards Committee from in or about January 25, 2011 to December 31, 2016, and

respectfully refers the Court to the SEC filings referenced therein for a complete and accurate

statement of their contents, including the identification of the signatories of those filings.

        35.     Mr. Schwartz was dismissed as a defendant and therefore no response is required.

To the extent a response is required, Goldman Sachs denies that the allegations in paragraph 35

present a fair and complete description of the matters described therein, except admits and avers

that Mr. Schwartz (a) served as President and Co-Chief Operating Officer of Goldman Sachs from

in or about January 2017 to April 2018, (b) was Chief Financial Officer of Goldman Sachs from

in or about January 2013 to April 2017, and (c) served as Global Co-Head of the firm’s Securities

Division from in or about 2008 to 2013, and respectfully refers the Court to the SEC filings

referenced therein for a complete and accurate statement of their contents, including the

identification of the signatories of those filings.

        36.     Goldman Sachs denies that the allegations in paragraph 36 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Evans (a)

joined Goldman Sachs International in 1993, (b) was named a partner in 1994, (c) was named a



                                                      8
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 11 of 95




vice chairman of Goldman Sachs in 2008, (d) was named Global Head of the firm’s Growth

Markets division in 2011, (e) co-chaired the BSC from in or about 2010 to 2013, and (f) was a

member of the firm’s Management Committee from in or about 2002 to December 31, 2013.

       37.     Goldman Sachs denies that the allegations in paragraph 37 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Leissner

(a) joined Goldman Sachs (Asia) L.L.C. in 1998 and transferred to Goldman Sachs (Singapore)

Pte. in 2002, (b) became a partner in 2006, (c) was named Head of Investment Banking for South

East Asia in or about October 2006, (d) was named Head of Investment Banking Services in Asia

Ex-Japan in or about March 2012, (e) was named Chairman of Southeast Asia in or about July

2014, (f) served on the firm’s Partnership Committee from in or about 2014 to 2016, (g) resigned

from the firm in February 2016, (h) was the subject of a criminal complaint and, on August 28,

2018, pled guilty to two criminal counts and respectfully refers the Court to the public record of

the criminal proceeding, United States of America v. Leissner, No. 1:18-cr-00439-MKB

(E.D.N.Y.), for its contents and status.

       38.     Goldman Sachs denies that the allegations in paragraph 38 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Ng (a)

joined Goldman Sachs (Asia) L.L.C. in or about 2005, (b) was a managing director from in or

about January 2010 to May 2014, (c) was indicted by federal prosecutors and respectfully refers

the Court to the public record of the criminal proceeding, United States of America v. Ng Chong

Hwa a.k.a Roger Ng, No. 1:18-cr-00538-MKB-2 (E.D.N.Y), for its contents and status.

       39.     Goldman Sachs denies that the allegations in paragraph 39 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Ryan (a)




                                                9
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 12 of 95




was President in Asia Pacific Ex-Japan from in or about 2011 to 2013 and (b) was a member of

the firm’s Management Committee from in or about 2011 to 2013.

       40.     Goldman Sachs denies that the allegations in paragraph 40 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Shawki (a)

was a managing director from in or about June 2006 to June 2008, and then again from June 2011

to October 2019 and (b) was Head of the Investment Banking Division in the Middle East and

North Africa from in or about February 2012 to October 2019.

       41.     Goldman Sachs denies that the allegations in paragraph 41 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Solomon

(a) joined Goldman Sachs & Co. LLC in 1999, (b) became a partner in or about September 1999,

(c) was the Global Head of the firm’s Financing Group from in or about September 1999 to July

2006, (d) served as Co-Head of the firm’s Investment Banking Division from in or about July 2006

to September 2018, (e) was President and Chief Operating Officer of Goldman Sachs from in or

about January 2017 to September 2018, (f) has served as Chief Executive Officer of Goldman

Sachs since October 2018, and (g) has served as Chairman of the Goldman Sachs’ Board of

Directors since January 2019.

       42.     Goldman Sachs denies that the allegations in paragraph 42 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Vella (a)

joined Goldman Sachs Services Limited as a partner in or about October 2007, (b) relocated to

Asia and was employed by Goldman Sachs (Asia) L.L.C. effective in or about January 2010, (c)

was named Co-Head of the Financing Group in Asia Ex-Japan from in or about May 2014, (d) was

named Co-Head of the Investment Banking Division in Asia Ex-Japan in or about May 2015, and

(d) was placed on administrative leave in or about November 2018.



                                               10
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 13 of 95




       43.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 43, except (a) respectfully refers the Court to the SOF in

the DPA for a complete and accurate statement of its contents and admits that the statements in

the SOF regarding Low are true, and (b) admits Low was indicted by federal prosecutors and refers

the Court to the public record of the criminal proceeding, United States of America v. Low Taek

Jho a.k.a. Jho Low, 1:18-cr-00538-MKB-1 (E.D.N.Y), for its contents and status.

       44.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 44, except admits that Razak was the Prime Minister of

Malaysia from 2009 to 2018.

       45.     Goldman Sachs denies that the allegations in paragraph 45 present a fair and

complete description of Goldman Sachs’ organizational structure, business, or operations, and

respectfully refers the Court to Goldman Sachs’ SEC filings and the referenced annual report for

a more complete description of such matters.

       46.     Goldman Sachs denies that the allegations in paragraph 46 present a fair and

complete description of Goldman Sachs’ organizational structure, business, or operations, and

respectfully refers the Court to (a) Goldman Sachs’ SEC filings and the referenced annual report

for a more complete description of such matters and (b) the documents referenced and quoted in

paragraph 46 for a complete and accurate statement of their contents.

       47.     Goldman Sachs denies that the allegations in paragraph 47 present a fair and

complete description of the matters described therein, except admits and avers that (a) the Business

Intelligence Group currently resides in the Goldman Sachs Legal Department and (b) Mr. Palm

was a partner, General Counsel of Goldman Sachs and Head or Co-Head of the firm’s Legal

Department from in or about May 1992 to January 2019, and a member of the Management



                                                11
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 14 of 95




Committee from in or about 1999 to January 2019, and respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       48.     Goldman Sachs denies that the allegations in paragraph 48 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Cohen was

a partner, a vice president, the firm’s Head of Global Compliance from in or about 2004 to 2016,

and a member of the Management Committee, and respectfully refers the Court to the documents

referenced and quoted therein for a complete and accurate statement of their contents.

       49.     Goldman Sachs denies the allegations in paragraph 49, except respectfully refers

the Court to the documents referenced and quoted therein for a complete and accurate statement

of their contents.

       50.     Goldman Sachs denies the allegations in paragraph 50, except respectfully refers

the Court to the documents referenced and quoted therein for a complete and accurate statement

of their contents.

       51.     Goldman Sachs denies that the allegations in paragraph 51 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       52.     Goldman Sachs denies that the allegations in paragraph 52 present a fair and

complete description of the matters described therein, except admits and avers that (a) the creation

of the BSC was announced at Goldman Sachs’ 2010 shareholder meeting and (b) Messrs. Cohen,

Evans, and Solomon were members of the BSC in or about 2013, and respectfully refers the Court

to the May 2013 Business Standards Committee Impact Report (“BSC Impact Report”) referenced

and quoted in paragraph 52 for a complete and accurate statement of its contents.




                                                12
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 15 of 95




       53.     Goldman Sachs denies that the allegations in paragraph 53 present a fair and

complete description of the matters described therein, except admits and avers that BSC issued a

report in January 2011 and respectfully refers the Court to the BSC Report referenced and quoted

therein for a complete and accurate statement of its contents.

       54.     Goldman Sachs denies that the allegations in paragraph 54 present a fair and

complete description of the matters described therein, and respectfully refers the Court to the BSC

Report referenced and quoted therein for a complete and accurate statement of its contents.

       55.     Goldman Sachs denies that the allegations in paragraph 55 present a fair and

complete description of the matters described therein, and respectfully refers the Court to the BSC

Report and BSC Impact Report referenced therein for a complete and accurate statement of their

contents.

       56.     Goldman Sachs denies that the allegations in paragraph 56 present a fair and

complete description of the matters described therein, except admits and avers that Messrs.

Blankfein, Cohn, Evans, Ryan, H. Schwartz, M. Schwartz, Sherwood, and Solomon were among

the members of the Management Committee in or about 2012, and respectfully refers the Court to

Goldman Sachs’ 2012 Annual Report referenced and quoted therein for a complete and accurate

statement of its contents.

       57.     Goldman Sachs denies that the allegations in paragraph 57 present a fair and

complete description of the matters described therein, except admits and avers that certain

firmwide committees, including the Firmwide Capital Committee, reviewed and/or approved each

of the three 1MDB bond offerings, and respectfully refers the Court to the documents referenced

and quoted therein for a complete and accurate statement of their contents.




                                                13
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 16 of 95




       58.     Goldman Sachs denies that the allegations in paragraph 58 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       59.     Goldman Sachs denies that the allegations in paragraph 59 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       60.     Goldman Sachs denies that the allegations in paragraph 60 present a fair and

complete description of the matters described therein, except admits and avers that Messrs.

Blankfein and Cohn signed a letter to shareholders included in Goldman Sachs’ 2013 Annual

Report, and respectfully refers the Court to the annual report referenced and quoted therein for a

complete and accurate statement of its contents.

       61.     Goldman Sachs denies the allegations in paragraph 61.

       62.     Goldman Sachs denies that the allegations in paragraph 62 present a fair and

complete description of the matters described therein.

       63.     Goldman Sachs denies the allegations in paragraph 63, except respectfully refers

the Court to the publication cited therein for a complete and accurate statement of its contents.

       64.     Goldman Sachs denies that the allegations in paragraph 64 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article cited therein for a complete and accurate statement of its contents.

       65.     Goldman Sachs denies that the allegations in paragraph 65 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

articles referenced and quoted therein for a complete and accurate statement of their contents.




                                                14
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 17 of 95




       66.     Goldman Sachs denies that the allegations in paragraph 66 present a fair and

complete description of the matters described therein, except (a) admits that Mr. Vella was a

partner at Goldman Sachs Services Limited from in or about October 2007 to December 2009 and

Goldman Sachs Services (B.V.I.) Limited from in or about December 2009 to January 2010 and

(b) avers that the subject matter referenced in certain of the allegations in paragraph 66 is addressed

in part in the UK Judgment, and respectfully refers the Court to the UK Judgment and the article

referenced and quoted therein for a complete and accurate statement of their contents.

       67.     Goldman Sachs denies that the allegations in paragraph 67 present a fair and

complete description of the matters described therein, except avers that the subject matter

referenced in certain of the allegations in paragraph 67 is addressed in part in the UK Judgment

and respectfully refers the Court to the UK Judgment and, to the extent paragraph 67 purports to

paraphrase, summarize, or quote documents, Goldman Sachs refers the Court to the documents

referenced and quoted therein for a complete and accurate statement of their contents.

       68.     Goldman Sachs denies that the allegations in paragraph 68 present a fair and

complete description of the matters described therein, except avers that the subject matter

referenced in certain of the allegations in paragraph 68 is addressed in part in the UK Judgment

and respectfully refers the Court to the UK Judgment and, to the extent paragraph 68 purports to

paraphrase or summarize documents, Goldman Sachs refers the Court to the documents referenced

therein for a complete and accurate statement of their contents.

       69.     Goldman Sachs denies that the allegations in paragraph 69 present a fair and

complete description of the matters described therein, except avers that the subject matter

referenced in certain of the allegations in paragraph 69 is addressed in part in the UK Judgment

and respectfully refers the Court to the UK Judgment and, to the extent paragraph 69 purports to



                                                 15
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 18 of 95




paraphrase or summarize documents, Goldman Sachs refers the Court to the documents referenced

therein for a complete and accurate statement of their contents.

       70.     Goldman Sachs denies that the allegations in paragraph 70 present a fair and

complete description of the matters described therein, except (a) admits that Goldman Sachs

International entered into a series of derivative transactions with LIA, (b) avers that the subject

matter referenced in certain of the allegations in paragraph 70 is addressed in part in the UK

Judgment and respectfully refers the Court to the UK Judgment, and (c) to the extent paragraph 70

purports to paraphrase, summarize, or quote documents, Goldman Sachs refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       71.     Goldman Sachs denies that the allegations in paragraph 71 present a fair and

complete description of the matters described therein, except (a) avers that the subject matter

referenced in certain of the allegations in paragraph 71 is addressed in part in the UK Judgment

and respectfully refers the Court to the UK Judgment and (b) to the extent paragraph 71 purports

to paraphrase or summarize documents, Goldman Sachs refers the Court to the documents

referenced therein for a complete and accurate statement of their contents.

       72.     To the extent the allegations in paragraph 72 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 72, except admits and avers that there were investigations by certain U.S. government

authorities relating to LIA.

       73.     Goldman Sachs denies the allegations in paragraph 73, except admits and avers that

there were investigations by certain U.S. government authorities relating to the LIA, and

respectfully refers the Court to the articles referenced and quoted therein for a complete and

accurate statement of their contents.



                                                16
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 19 of 95




       74.     Goldman Sachs denies the allegations in paragraph 74, except admits and avers that

(a) Mr. Sherwood, a vice chairman of Goldman Sachs from in or about 2008 to 2016 and Co-Chief

Executive Officer of Goldman Sachs International from in or about 2005 to 2016, was one of

seventeen individuals criminally charged by Malaysian authorities, and (b) Mr. Vella was named

Co-Head of the Financing Group in Asia Ex-Japan in or about May 2014 and Co-Head of the

Investment Banking Division in Asia Ex-Japan in or about May 2015.

       75.     Goldman Sachs denies the allegations in paragraph 75.

       76.     Goldman Sachs denies that the allegations in paragraph 76 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       77.     Goldman Sachs denies the allegations in paragraph 77, except respectfully refers

the Court to the documents referenced and quoted therein for a complete and accurate statement

of their contents.

       78.     Goldman Sachs denies that the allegations in paragraph 78 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Vella

worked in the firm’s Hong Kong office in or about 2010 and respectfully refers the Court to the

documents cited therein for a complete and accurate statement of their contents.

       79.     Goldman Sachs denies that the allegations in paragraph 79 present a fair and

complete description of the matters described therein, except admits and avers that in or about

2010 (a) Mr. Hu was Chairman of Greater China, (b) Mr. McMurdo was Co-Head of the

Investment Banking Division in Australia and New Zealand, (c) Mr. Leissner was Head of

Investment Banking for South East Asia, and (d) Messrs. Hu, McMurdo, and Leissner were named




                                               17
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 20 of 95




to the firm’s IBS Leadership Group and respectfully refers the Court to the document referenced

and quoted therein for a complete and accurate statement of its contents.

       80.     Goldman Sachs denies that the allegations in paragraph 80 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article cited therein for a complete and accurate statement of its contents.

       81.     Goldman Sachs denies that the allegations in paragraph 81 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.

       82.     To the extent the allegations in paragraph 82 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that the

allegations in paragraph 82 present a fair and complete description of the matters described therein,

except respectfully refers the Court to the FCPA Resource Guide referenced and quoted therein

for a complete and accurate statement of its contents.

       83.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 83, except admits and avers that Razak is the former Prime

Minister of Malaysia and respectfully refers the Court to the document cited therein for a complete

and accurate statement of its contents.

       84.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 84, except respectfully refers the Court to the documents

cited therein for a complete and accurate statement of their contents.

       85.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 85, except respectfully refers the Court to the documents

referenced and quoted therein for a complete and accurate statement of their contents.



                                                 18
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 21 of 95




       86.     Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 86 is addressed in part in, among other places, paragraphs 33, 51, 57, and 64 of the

SOF, the admissions of which are incorporated herein by reference, but otherwise denies the

allegations in paragraph 86, except respectfully refers the Court to the document cited therein for

a complete and accurate statement of its contents.

       87.     Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 87 is addressed in part in, among other places, paragraphs 21 and 32-34 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 87.

       88.     Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 88 is addressed in part in, among other places, paragraph 26 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations, except

respectfully refers the Court to the documents referenced and quoted therein for a complete and

accurate statement of their contents.

       89.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 89, except respectfully refers the Court to the documents

cited therein for a complete and accurate statement of their contents.

       90.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 90, except respectfully refers the Court to the documents

referenced and quoted therein for a complete and accurate statement of their contents.




                                                19
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 22 of 95




       91.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 91, except respectfully refers the Court to the publication

cited therein for a complete and accurate statement of its contents.

       92.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 92, except respectfully refers the Court to the publication

cited therein for a complete and accurate statement of its contents.

       93.     Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 93 is addressed in part in, among other places, paragraphs 28-31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 93 present a fair and complete description of the matters described therein.

       94.     Goldman Sachs denies the allegations in the first and last two sentences of

paragraph 94 and denies knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 94, except respectfully refers the Court to the documents

referenced and quoted therein for a complete and accurate statement of their contents.

       95.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 95, except respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents.

       96.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 96, except respectfully refers the Court to the documents

referenced and quoted therein for a complete and accurate statement of their contents.

       97.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 97, except respectfully refers the Court to the documents

referenced and quoted therein for a complete and accurate statement of their contents.



                                                20
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 23 of 95




        98.     Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 98, except admits and avers that (a) BSI is a private bank

based in Switzerland and (b) 1MDB requested Goldman Sachs International to pay the net

proceeds from Project Catalyze to an account at BSI, and respectfully refers the Court to the article

cited therein for a complete and accurate statement of its contents.

        99.     Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 99 is addressed in part in, among other places, paragraph 62 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 99, except respectfully refers the Court to the documents referenced and quoted therein

for a complete and accurate statement of their contents.

        100.    Goldman Sachs denies the allegations in paragraph 100, except admits that Messrs.

Vella and Leissner were partners.

        101.    Goldman Sachs denies that the allegations in the first sentence of paragraph 101

present a fair and complete description of the matters described therein, and denies knowledge or

information sufficient to form a belief as to the truth of the allegations in the second sentence of

paragraph 101.

        102.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 102, except respectfully refers the Court to the article cited

therein for a complete and accurate statement of its contents.

        103.    Goldman Sachs denies the allegations in paragraph 103, except (a) admits and avers

that there were investigations by certain U.S. government authorities relating to LIA, (b) avers that

the subject matter referenced in certain of the allegations in paragraph 103 is addressed in part in




                                                  21
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 24 of 95




the UK Judgment, and (c) respectfully refers the Court to the UK Judgment and Mr. Vella’s trial

testimony for a complete and accurate statement of their contents.

       104.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 104 is addressed in part in, among other places, paragraphs 6 and 32 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 104 present a fair and complete description of the matters described therein, except

admits that Mr. Vella worked in the firm’s Hong Kong office in or about 2010 and, in or around

May 2015, was named Co-Head of the Investment Banking Division in Asia Ex-Japan, and

respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents.

       105.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 105 is addressed in part in, among other places, paragraphs 23, 32, and 38 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 105, except respectfully refers the Court to the documents referenced and quoted

therein for a complete and accurate statement of their contents.

       106.    Goldman Sachs denies the allegations in paragraph 106, except admits and avers

that Mr. Leissner (a) was a partner and Head of Investment Banking for South East Asia as of

2009, (b) was Chairman of Southeast Asia from in or about July 2014 to 2016, and (c) served on

the firm’s Partnership Committee from in or about 2014 to 2016.

       107.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 107, except respectfully refers the Court to the publication

referenced and quoted therein for a complete and accurate statement of its contents.




                                                 22
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 25 of 95




       108.    Goldman Sachs denies that the allegations in paragraph 108 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

publication cited therein for a complete and accurate statement of its contents.

       109.    To the extent the allegations in paragraph 109 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that the

allegations in paragraph 109 present a fair and complete description of the matters described

therein, except respectfully refers the Court to the documents cited therein for a complete and

accurate statement of its contents.

       110.    Goldman Sachs admits and avers that paragraph 110 purports to describe the

referenced publication and respectfully refers the Court to the publication referenced and quoted

therein for a complete and accurate statement of its contents, but otherwise denies the allegations

in paragraph 110.

       111.    Goldman Sachs denies the allegations in paragraph 111.

       112.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 112 is addressed in part in, among other places, paragraphs 23 and 26 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 112, except respectfully refers the Court to the documents cited therein for a complete

and accurate statement of their contents.

       113.    Goldman Sachs (a) avers that the subject matter referenced in certain of the

allegations in paragraph 113 is addressed in part in, among other places, paragraphs 26-27 of the

SOF, the admissions of which are incorporated herein by reference, (b) admits and avers that

Goldman Sachs was retained to advise on a project referred to as Project Tiara, and (c) denies

knowledge or information sufficient to form a belief as to the truth of the remaining allegations,



                                                23
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 26 of 95




except respectfully refers the Court to the documents cited therein for a complete and accurate

statement of their contents.

       114.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 114 is addressed in part in, among other places, paragraphs 26-27 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 114 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the documents referenced and quoted therein for a complete and

accurate statement of their contents.

       115.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 115 is addressed in part in, among other places, paragraphs 23-24 and 26-27 of the

SOF, the admissions of which are incorporated herein by reference, and denies that the remaining

allegations in paragraph 115 present a fair and complete description of the matters described

therein, except respectfully refers the Court to the court filings referenced and quoted therein for

a complete and accurate statement of their contents.

       116.    The subject matter referenced in certain of the allegations in paragraph 116 is

addressed in part in, among other places, paragraph 27 of the SOF, the admissions of which are

incorporated herein by reference, but otherwise denies that the allegations in paragraph 116 present

a fair and complete description of the matters described therein, except respectfully refers the Court

to the email referenced therein for a complete and accurate statement of its contents.

       117.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 117 is addressed in part in, among other places, paragraph 27 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 117.



                                                 24
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 27 of 95




       118.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 118, except admits and avers that (a) 1MDB was formed

in or around 2009, when the Malaysian government took control of a municipal entity referred to

as TIA, and (b) Razak was previously the Malaysian Minister for Finance and the Prime Minister,

and respectfully refers the Court to the documents cited therein for a complete and accurate

statement of their contents.

       119.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 119 is addressed in part in, among other places, paragraph 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations, except respectfully refers

the Court to the documents referenced therein for a complete and accurate statement of their

contents.

       120.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 120 is addressed in part in, among other places, paragraphs 28-31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 120 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document purportedly quoted therein for a complete and

accurate statement of its contents.

       121.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 121 is addressed in part in, among other places, paragraphs 28-29 of the SOF, the

admissions of which are incorporated herein by reference, and respectfully refers the Court to the

email referenced and quoted therein for a complete and accurate statement of its contents.




                                                 25
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 28 of 95




       122.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 122 is addressed in part in, among other places, paragraph 28 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 122 present a fair and complete description of the matters described therein.

       123.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 123 is addressed in part in, among other places, paragraph 29 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 123 present a fair and complete description of the matters described therein.

       124.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 124 is addressed in part in, among other places, paragraphs 28, 31, and 45 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies that the

allegations in paragraph 124 present a fair and complete description of the matters described

therein.

       125.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 125 is addressed in part in, among other places, paragraphs 28-31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 125 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the emails referenced and quoted therein for a complete and

accurate statement of their contents.

       126.    Goldman Sachs denies that the allegations in paragraph 126 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

documents referenced and quoted therein for a complete and accurate statement of their contents.




                                                26
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 29 of 95




        127.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 127 is addressed in part in, among other places, paragraph 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 127.

        128.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 128 is addressed in part in, among other places, paragraph 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 128 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the documents referenced and quoted therein, as well as Mr.

Halmi’s testimony, for a complete and accurate statement of their contents.

        129.       Goldman Sachs denies the allegations in paragraph 129.

        130.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 130 is addressed in part in, among other places, paragraph 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 130 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document cited therein for a complete and accurate statement

of its contents.

        131.       Goldman Sachs denies that the allegations in paragraph 131 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

email referenced and quoted therein for a complete and accurate statement of its contents.

        132.       Goldman Sachs denies that the allegations in paragraph 132 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

documents referenced and cited therein for a complete and accurate statement of their contents.



                                                   27
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 30 of 95




       133.    Goldman Sachs denies the allegations in paragraph 133, except admits and avers

that the allegations in paragraph 133 purport to describe the referenced DOJ criminal complaint

filed against Mr. Leissner, and respectfully refers the Court to the documents referenced and

quoted therein for a complete and accurate statement of their contents.

       134.    To the extent the allegations in paragraph 134 purport to state legal conclusions, no

response is necessary. To the extent a response is necessary, Goldman Sachs denies that the

allegations in paragraph 134 present a fair and complete description of the matters described

therein, except respectfully refers the Court to the documents referenced and quoted therein for a

complete and accurate statement of their contents.

       135.    Goldman Sachs denies that the allegations in paragraph 135 present a fair and

complete description of the matters described therein.

       136.    Goldman Sachs denies allegations in paragraph 136, except respectfully refers the

Court to the publication cited therein for a complete and accurate statement of its contents.

       137.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 137 is addressed in part in, among other places, paragraphs 24 and 35 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 137, except respectfully refers the Court to the publication cited therein for a complete

and accurate statement of its contents.

       138.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 138, except respectfully refers the Court to the document

referenced and quoted therein for a complete and accurate statement of its contents.

       139.    Goldman Sachs denies the allegations in paragraph 139, except admits and avers

that Mr. Naylor is currently the Head of Corporate Communications division for Goldman Sachs



                                                28
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 31 of 95




(Asia) L.L.C., and respectfully refers the Court to the statement quoted therein for a complete and

accurate statement of its contents.

        140.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 140 is addressed in part in, among other places, paragraph 30 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 140 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document cited therein for a complete and accurate statement

of its contents.

        141.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 141 is addressed in part in, among other places, paragraph 30 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 141 present a fair and complete description of the matters described therein, except

denies knowledge or information sufficient to form a belief as to the truth of the allegations relating

to entities other than Goldman Sachs and, respectfully refers the Court to the DOJ criminal

complaint filed against Mr. Leissner cited therein for a complete and accurate statement of its

contents.

        142.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 142 is addressed in part in, among other places, paragraph 30 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 142 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document cited therein for a complete and accurate statement

of its contents.




                                                   29
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 32 of 95




        143.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 143 is addressed in part in, among other places, paragraph 30 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 143 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document referenced and quoted therein for a complete and

accurate statement of its contents.

        144.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 144 is addressed in part in, among other places, paragraph 30 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 144 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document cited therein for a complete and accurate statement

of its contents.

        145.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 145 is addressed in part in, among other places, paragraph 31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 145, except respectfully refers the Court to the document cited and quoted therein for a

complete and accurate statement of its contents.

        146.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 146 is addressed in part in, among other places, paragraph 31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 146, except respectfully refers the Court to the documents referenced and quoted therein

for a complete and accurate statement of their contents.




                                                   30
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 33 of 95




       147.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 147 is addressed in part in, among other places, paragraph 31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 147, except respectfully refers the Court to the documents referenced and quoted therein

for a complete and accurate statement of their contents.

       148.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 148 is addressed in part in, among other places, paragraphs 28-31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 148. To the extent paragraph 148 purports to paraphrase, summarize, or quote

documents, Goldman Sachs respectfully refers the Court to the documents referenced and quoted

therein for a complete and accurate statement of their contents.

       149.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 149 is addressed in part in, among other places, paragraphs 33-50 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 149, except respectfully refers the Court to the documents cited therein for a complete

and accurate statement of their contents.

       150.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 150 is addressed in part in, among other places, paragraphs 33-41 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 150, except respectfully refers the Court to the publication cited therein for a complete

and accurate statement of its contents

       151.    Goldman Sachs denies that the allegations in paragraph 151 present a fair and

complete description of the matters described therein, except denies knowledge or information



                                                31
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 34 of 95




sufficient to form a belief as to the truth of the allegations relating to entities other than Goldman

Sachs and, respectfully refers the Court to the documents cited and quoted therein for a complete

and accurate statement of their contents.

       152.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 152 is addressed in part in, among other places, paragraphs 33-41 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 152, except respectfully refers the Court to the DOJ’s criminal information filed against

Mr. Leissner referenced and quoted therein for a complete and accurate statement of its contents.

       153.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 153 is addressed in part in, among other places, paragraphs 36-37 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 153, except respectfully refers the Court to the document cited therein for a complete

and accurate statement of its contents.

       154.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 154 is addressed in part in, among other places, paragraphs 33-38 of the SOF, the

admissions of which are incorporated herein by reference, except respectfully refers the Court to

the document cited therein for a complete and accurate statement of its contents.

       155.    Goldman Sachs denies that the allegations in paragraph 155 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

publication referenced and quoted therein for a complete and accurate statement of its contents.

       156.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 156 is addressed in part in, among other places, paragraph 41 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in



                                                 32
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 35 of 95




paragraph 156, except respectfully refers the Court to the document referenced and quoted therein

for a complete and accurate statement of its contents.

       157.    As to the allegations in the first sentence of paragraph 157, Goldman Sachs

respectfully refers to the article referenced and quoted therein for a complete and accurate

statement of its contents. Goldman Sachs denies that the allegations in the second sentence of

paragraph 157 present a fair and complete description of the matters described therein. The

allegations in the third sentence of paragraph 157 purport to refer to paragraphs 81-112 of the

Complaint, and Goldman Sachs incorporates by reference its responses to such paragraphs.

       158.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 158 is addressed in part in, among other places, paragraphs 32-48 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 158.

       159.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 159 is addressed in part in, among other places, paragraphs 25, 36, 40, and 43 of the

SOF, the admissions of which are incorporated herein by reference, but otherwise denies the

allegations in paragraph 159. To the extent paragraph 159 purports to paraphrase or summarize

documents, Goldman Sachs respectfully refers the Court to the documents cited therein for a

complete and accurate statement of their contents.

       160.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 160 is addressed in part in, among other places, paragraphs 28-32 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 160, except respectfully refers the Court to the article referenced and quoted therein for

a complete and accurate statement of its contents.



                                                33
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 36 of 95




       161.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 161 is addressed in part in, among other places, paragraph 47 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 161 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the documents referenced and quoted therein for a complete and

accurate statement of their contents.

       162.    The subject matter referenced in certain of the allegations in paragraph 162 is

addressed in part in, among other places, paragraphs 44-47 of the SOF, the admissions of which

are incorporated herein by reference, but otherwise denies the allegations in paragraph 162. To

the extent paragraph 162 purports to paraphrase or summarize documents, Goldman Sachs

respectfully refers the Court to the documents cited therein for a complete and accurate statement

of their contents.

       163.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 163 is addressed in part in, among other places, paragraphs 26-32, 44-47, and 79 of

the SOF, the admissions of which are incorporated herein by reference, but otherwise denies the

allegations in paragraph 163.

       164.    Goldman Sachs denies that the allegations in paragraph 164 present a fair and

complete description of the matters described therein.

       165.    Goldman Sachs denies that the allegations in paragraph 165 present a fair and

complete description of the matters described therein, except admits that Messrs. Blankfein, Cohn,

Ryan, and Solomon were members of the firm’s Management Committee in or about 2013 and

respectfully refers the Court to the documents cited therein for a complete and accurate statement

of their contents.



                                                34
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 37 of 95




       166.    Goldman Sachs denies that the allegations in paragraph 166 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

publication cited therein for a complete and accurate statement of its contents.

       167.    Goldman Sachs denies the allegations in paragraph 167, except respectfully refers

the Court to the article referenced and quoted therein for a complete and accurate statement of its

contents.

       168.    Goldman Sachs denies the allegations in paragraph 168, except respectfully refers

the Court to the article and documents referenced and quoted therein for a complete and accurate

statement of their contents.

       169.    Goldman Sachs denies the allegations in paragraph 169, respectfully refers the

Court to the articles and publication referenced and quoted therein for a complete and accurate

statement of their contents.

       170.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 170, except respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents.

       171.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 171 is addressed in part in, among other places, paragraph 25 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 171.

       172.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 172 is addressed in part in, among other places, paragraph 25 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in




                                                35
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 38 of 95




paragraph 172, except respectfully refers the Court to the article referenced and quoted therein for

a complete and accurate statement of its contents.

       173.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 173 is addressed in part in, among other places, paragraph 25 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 173 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the article and lawsuit referenced therein for a complete and

accurate statement of its contents.

       174.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 174 is addressed in part in, among other places, paragraph 25 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 174, and denies knowledge or information sufficient to form a belief as to the truth of

the allegations relating to entities other than Goldman Sachs.

       175.    Goldman Sachs denies the allegations in paragraph 175, except respectfully refers

the Court to the article referenced and quoted therein for a complete and accurate statement of its

contents.

       176.    Goldman Sachs denies that the allegations in paragraph 176 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced therein for a complete and accurate statement of its contents.

       177.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 177 is addressed in part in, among other places, paragraph 41 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in




                                                36
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 39 of 95




paragraph 177, except respectfully refers the Court to the offering circular referenced and quoted

therein for a complete and accurate statement of its contents.

       178.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 178 is addressed in part in, among other places, paragraph 50 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 178, except respectfully refers the Court to the articles referenced and quoted therein

for a complete and accurate statement of their contents.

       179.    Goldman Sachs denies that the allegations in paragraph 179 present a fair and

complete description of the matters described therein, except denies knowledge or information

sufficient to form a belief as to the truth of the allegations relating to entities other than Goldman

Sachs, and respectfully refers the Court to the article referenced and quoted therein for a complete

and accurate statement of its contents.

       180.    Goldman Sachs denies that the allegations in paragraph 180 present a fair and

complete description of the matters described therein, except denies knowledge or information

sufficient to form a belief as to the truth of the allegations relating to entities other than Goldman

Sachs, and respectfully refers the Court to the publication cited therein for a complete and accurate

statement of its contents.

       181.    Goldman Sachs denies the allegations in paragraph 181, except respectfully refers

the Court to the article referenced and quoted therein for a complete and accurate statement of its

contents.

       182.    Goldman Sachs denies the allegations in paragraph 182, except respectfully refers

the Court to the documents cited therein for a complete and accurate statement of their contents.




                                                 37
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 40 of 95




       183.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 183 is addressed in part in, among other places, paragraph 51 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 183 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the offering circular and article referenced and quoted therein for a

complete and accurate statement of their contents.

       184.       Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 184, except respectfully refers the Court to the publication

cited for a complete and accurate statement of its contents.

       185.       Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 185, except respectfully refers the Court to the articles

referenced therein for a complete and accurate statement of their contents.

       186.       Goldman Sachs denies the allegations in paragraph 186.

       187.       Goldman Sachs denies that the allegations in paragraph 187 present a fair and

complete description of the matters described therein, except admits and avers (a) that certain

firmwide and regional committees, including the Firmwide Capital Committee, reviewed and/or

approved each of the three 1MDB bond offerings, (b) Mr. Leouzon was the Global Chief

Underwriting Officer at Goldman Sachs from in or about 2008 to 2018, and respectfully refers the

Court to the documents referenced and quoted therein for a complete and accurate statement of

their contents.

       188.       Goldman Sachs denies that the allegations in paragraph 188 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.



                                                  38
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 41 of 95




        189.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 189 is addressed in part in, among other places, paragraph 25 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 189, except admits that (a) certain firmwide and regional committees, including the

Firmwide Capital Committee, reviewed and/or approved each of the three 1MDB bond offerings,

(b) Mr. Blankfein was the Chief Executive Officer of Goldman Sachs from in or about June 2006

to September 2018, (c) Mr. Solomon is currently the Chief Executive Officer of Goldman Sachs,

and (d) Mr. Scherr is currently the Chief Financial Officer of Goldman Sachs.

        190.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 190 is addressed in part in, among other places, paragraph 49 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 190.

        191.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 191 is addressed in part in, among other places, paragraph 51 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 191, except respectfully refers the Court to the offering circular referenced therein for a

complete and accurate statement of its contents.

        192.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 192 is addressed in part in, among other places, paragraph 51 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 192, except

respectfully refers the Court to the document cited therein for a complete and accurate statement

of its contents.



                                                   39
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 42 of 95




       193.       Goldman Sachs avers that the subject matter referenced therein is addressed in part

in, among other places, paragraph 50 of the SOF, the admissions of which are incorporated herein

by reference, but otherwise denies the allegations in paragraph 193, except respectfully refers the

Court to the documents referenced and quoted therein for a complete and accurate statement of

their contents.

       194.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 194 is addressed in part in, among other places, paragraphs 51 and 52 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 194.

       195.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 195 is addressed in part in, among other places, paragraph 52 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 195 present a fair and complete description of the matters described therein.

       196.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 196 is addressed in part in, among other places, paragraphs 32 and 52 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 196 present a fair and complete description of the matters described therein.

       197.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 197 is addressed in part in, among other places, paragraphs 25 and 53-55 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 197.

       198.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 198 is addressed in part in, among other places, paragraphs 25, 47, and 53-55 of the



                                                  40
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 43 of 95




SOF, the admissions of which are incorporated herein by reference, but otherwise denies the

allegations in paragraph 198. To the extent paragraph 198 purports to paraphrase, summarize, or

quote a document, Goldman Sachs respectfully refers the Court to the document referenced and

quoted therein for a complete and accurate statement of its contents.

       199.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 199 is addressed in part in, among other places, paragraphs 25 and 53-55 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 199.

       200.    Goldman Sachs denies that the allegations in paragraph 200 present a fair and

complete description of the matters described therein, except admits and avers that paragraph 200

purports to describe the referenced articles and respectfully refers the Court to the articles

referenced therein for a complete and accurate statement of their contents.

       201.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 201 is addressed in part in, among other places, paragraphs 52 and 55-56 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 201, except respectfully refers the Court to the offering circular referenced therein

for a complete and accurate statement of its contents.

       202.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 202 is addressed in part in, among other places, paragraph 55 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 202, except respectfully refers the Court to the offering circular referenced in paragraph

202 for a complete and accurate statement of its contents.




                                                41
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 44 of 95




       203.    Goldman Sachs denies that the allegations in paragraph 203 present a fair and

complete description of the matters described therein, except (a) admits that Mr. Ryan was

President of Goldman Sachs in Asia Pacific Ex-Japan and a member of the Management

Committee from in or about 2011 to 2013 and (b) respectfully refers the Court to the referenced

annual report for a complete and accurate statement of its contents.

       204.    Goldman Sachs denies the allegations in paragraph 204, except admits and avers

that paragraph 204 purports to describe the referenced article and respectfully refers the Court to

the article referenced and quoted therein for a complete and accurate statement of its contents.

       205.    Goldman Sachs denies that the allegations in paragraph 205, except admits and

avers that (a) The Goldman Sachs Group, L.P. hired Mr. Schwartz in or about June 2012, (b) and

Mr. Schwartz rejoined the firm’s Management Committee and was named Chairman of Goldman

Sachs (Asia) L.L.C. in or about June 2012.

       206.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 206 is addressed in part in, among other places, paragraphs 25 and 55 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 206, except admits that (a) certain firmwide and regional committees, including the

Firmwide Capital Committee, reviewed and/or approved each of the three 1MDB bond offerings,

(b) Mr. Blankfein was the Chief Executive Officer of Goldman Sachs from in or about June 2006

to September 2018, (c) Mr. Solomon is currently the Chief Executive Officer of Goldman Sachs,

and (d) Mr. Scherr is currently the Chief Financial Officer of Goldman Sachs.

       207.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 207 is addressed in part in, among other places, paragraphs 56-57 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or



                                                42
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 45 of 95




information sufficient to form a belief as to the truth of the allegations in paragraph 207, except

respectfully refers the Court to the document cited therein for a complete and accurate statement

of its contents.

        208.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 208 is addressed in part in, among other places, paragraphs 57-58 of the SOF and

admits that the statements in the SOF, the admissions of which are incorporated herein by

reference, but otherwise denies the allegations in paragraph 208, except denies knowledge or

information sufficient to form a belief as to the truth of the allegations relating to entities other

than Goldman Sachs.          To the extent paragraph 208 purports to paraphrase or summarize

documents, Goldman Sachs respectfully refers the Court to the documents cited therein for a

complete and accurate statement of their contents.

        209.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 209 is addressed in part in, among other places, paragraph 56 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 209.

        210.       Goldman Sachs denies that the allegations in paragraph 210 present a fair and

complete description of the matters described therein, except admits and avers that (a) Mr.

Blankfein earned a total of $21 million in compensation in 2012 and respectfully refers the Court

to Goldman Sachs’ 2013 Proxy Statement for a complete and accurate statement of its contents,

(b) Mr. Leissner earned more than $10 million in compensation in 2012, and (c) Mr. Leissner was

a member of the firm’s Partnership Committee from in or about 2014 to 2016.

        211.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 211 is addressed in part in, among other places, paragraphs 28-29 and 31 of the SOF,



                                                   43
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 46 of 95




the admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 211, except

respectfully refers the Court to the articles referenced and quoted therein for a complete and

accurate statement of their contents.

       212.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 212, except respectfully refers the Court to the articles

referenced and quoted therein for a complete and accurate statement of their contents.

       213.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 213 is addressed in part in, among other places, paragraphs 28-31 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 213 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the reports referenced therein for a complete and accurate statement

of their contents.

       214.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 214 is addressed in part in, among other places, paragraphs 50, 56, and 79 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 214.

       215.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 215 is addressed in part in, among other places, paragraphs 28-29 and 31 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies that the

allegations in paragraph 215 present a fair and complete description of the matters described

therein, except respectfully refers the Court to the documents referenced and quoted therein for a

complete and accurate statement of their contents.



                                                 44
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 47 of 95




       216.    Goldman Sachs denies that the allegations in paragraph 216 present a fair and

complete description of the matters described therein, except admits that (a) Mr. Evans co-chaired

the BSC from in or about 2010 to 2013 and (b) Mr. Evans met Razak in Davos, Switzerland in or

about January 2013.

       217.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 217 is addressed in part in, among other places, paragraphs 50, 56, 59, and 63 of the

SOF, the admissions of which are incorporated herein by reference, but otherwise denies that the

allegations in paragraph 217 present a fair and complete description of the matters described

therein, except respectfully refers the Court to the documents referenced and quoted therein for a

complete and accurate statement of their contents.

       218.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 218 is addressed in part in, among other places, paragraphs 60-61 and 64 of the SOF,

the admissions of which are incorporated herein by reference.

       219.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 219 is addressed in part in, among other places, paragraph 58 of the SOF, the

admissions of which are incorporated herein by reference.

       220.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 220 is addressed in part in, among other places, paragraphs 61-62 and 79 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 220.

       221.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 221 is addressed in part in, among other places, paragraphs 59 and 62 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in



                                               45
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 48 of 95




paragraph 221, except respectfully refers the Court to the publication cited and quoted therein for

a complete and accurate statement of its contents.

       222.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 222 is addressed in part in, among other places, paragraph 62 of the SOF, but

otherwise denies that the allegations in paragraph 222 present a fair and complete description of

the matters described therein, except respectfully refers the Court to the referenced offering

circular for a complete and accurate statement of its contents.

       223.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 223 is addressed in part in, among other places, paragraph 64 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 223.

       224.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 224 is addressed in part in, among other places, paragraph 62 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 224.

       225.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 225 relating to entities other than Goldman Sachs, except

respectfully refers the Court to the referenced and cited video and publication for a complete and

accurate depiction of their contents.

       226.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 226 is addressed in part in, among other places, paragraph 62 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 226 present a fair and complete description of the matters described therein.



                                                 46
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 49 of 95




       227.    Goldman Sachs denies that the allegations in paragraph 227 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       228.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 228 is addressed in part in, among other places, paragraphs 62-63 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 228 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the offering circular and letter of support referenced and quoted

therein for a complete and accurate statement of their contents.

       229.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 229 is addressed in part in, among other places, paragraph 62 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 229, except

respectfully refers the Court to the 2012 financial report referenced therein for a complete and

accurate statement of its contents.

       230.    Goldman Sachs denies that the allegations in paragraph 230 present a fair and

complete description of the matters described therein.

       231.    Goldman Sachs denies that the allegations in paragraph 231 present a fair and

complete description of the matters described therein, except admits that Mr. Ryan was a member

of the Management Committee from in or about 2011 to 2013.

       232.    Goldman Sachs denies that the allegations in paragraph 232 present a fair and

complete description of the matters described therein, except admits and avers that Mr. Ryan

retired from the firm.



                                                47
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 50 of 95




        233.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 233.

        234.    Goldman Sachs denies the allegations in paragraph 234, except respectfully refers

the Court to the article referenced and quoted therein for a complete and accurate statement of its

contents.

        235.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 235, except respectfully refers the Court to the article cited

therein for a complete and accurate statement of its contents.

        236.    Goldman Sachs denies that the allegations in paragraph 236 present a fair and

complete description of the matters described therein.

        237.    The allegations in paragraph 237 consist of communications that on their face

would be protected from disclosure by the attorney-client privilege and, accordingly, no response

is required other than the assertion of privilege.

        238.    To the extent the allegations in paragraph 238 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that the

allegations in paragraph 238 present a fair and complete description of the matters described

therein, except respectfully refers the Court to the documents referenced and quoted therein for a

complete and accurate statement of their contents.

        239.    To the extent the allegations in paragraph 239 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 239, except respectfully refers the Court to the offering circular referenced and quoted

therein for a complete and accurate statement of its contents.




                                                  48
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 51 of 95




        240.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 240 is addressed in part in, among other places, paragraphs 25 and 63 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 240, except admits that certain firmwide and regional committees, including the

Firmwide Capital Committee, reviewed and/or approved each of the three 1MDB bond offerings.

        241.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 241 is addressed in part in, among other places, paragraph 64 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 241, except

respectfully refers the Court to the documents cited therein for a complete and accurate statement

of their contents.

        242.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 242 is addressed in part in, among other places, paragraph 64 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 242, except

respectfully refers the Court to the publication cited therein for a complete and accurate statement

of its contents.

        243.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 243 is addressed in part in, among other places, paragraphs 24 and 63 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 243, except respectfully refers the Court to the documents cited therein for a complete

and accurate statement of their contents.




                                                   49
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 52 of 95




       244.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 244 is addressed in part in, among other places, paragraphs 24, 62-63, and 72 of the

SOF, the admissions of which are incorporated herein by reference, but otherwise denies

knowledge or information sufficient to form a belief as to the truth of the allegations in paragraph

244, except respectfully refers the Court to the articles referenced and quoted therein for a complete

and accurate statement of their contents.

       245.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 245 is addressed in part in, among other places, paragraph 72 of the SOF, but

otherwise denies the allegations, except avers that paragraph 245 purports to describe the

referenced articles and respectfully refers the Court to the articles referenced and quoted therein

for a complete and accurate statement of their contents.

       246.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 246 is addressed in part in, among other places, paragraph 72 of the SOF, but

otherwise denies the allegations, except avers that paragraph 246 purports to describe the

referenced articles and respectfully refers the Court to the articles referenced and quoted therein

for a complete and accurate statement of their contents.

       247.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 247 is addressed in part in, among other places, paragraph 72 of the SOF, but

otherwise denies the allegations, except avers that paragraph 247 purports to describe the

referenced article and respectfully refers the Court to the article referenced and quoted therein for

a complete and accurate statement of its contents.

       248.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 248 is addressed in part in, among other places, paragraph 72 of the SOF, but



                                                 50
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 53 of 95




otherwise denies the allegations, except avers that paragraph 248 purports to describe the

referenced article and respectfully refers the Court to the article referenced and quoted in paragraph

248 for a complete and accurate statement of its contents.

       249.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 249 is addressed in part in, among other places, paragraph 72 of the SOF, but

otherwise denies the allegations, except avers that paragraph 249 purports to describe the

referenced article and respectfully refers the Court to the article referenced in paragraph 249 for a

complete and accurate statement of its contents.

       250.    As to the allegations in the first, second, and third sentences of paragraph 250,

Goldman Sachs avers that these allegations purport to describe the referenced article and

respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents. To the extent the allegations in the last sentence of paragraph

250 consist of legal conclusions, no response is required. To the extent a response is required,

Goldman Sachs avers that the subject matter referenced in certain of the allegations in paragraph

250 is addressed in part in, among other places, paragraph 72 of the SOF, but otherwise denies the

allegations in the last sentence of paragraph 250.

       251.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 251 is addressed in part in, among other places, paragraph 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 251 present a fair and complete description of the matters described therein, except

respectfully refers the Court to the document referenced and quoted therein for a complete and

accurate statement of its contents.




                                                 51
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 54 of 95




       252.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 252 is addressed in part in, among other places, paragraphs 65 and 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 252, except respectfully refers the Court to the documents cited therein for a complete

and accurate statement of their contents.

       253.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 253 is addressed in part in, among other places, paragraphs 65 and 79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 253, except respectfully refers the Court to the publication cited therein for a complete

and accurate statement of its contents.

       254.    Goldman Sachs denies the allegations in paragraph 254, except admits and avers

that Ms. Tan left Goldman Sachs (Singapore) Pte. in or about September 2013 and respectfully

refers the Court to the documents cited therein for a complete and accurate statement of their

contents.

       255.    Goldman Sachs denies that the allegations in paragraph 255 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

Federal Reserve Consent Order for a complete and accurate statement of its contents and provides

no further response in light of various privileges that prohibit disclosure.

       256.    Goldman Sachs denies that the allegations in paragraph 256 present a fair and

complete description of the matters described therein.

       257.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 257 is addressed in part in, among other places, paragraphs 25 n.1 and 78 of the SOF,




                                                 52
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 55 of 95




the admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 257.

        258.       Goldman Sachs denies the allegations in paragraph 258, except (a) denies

knowledge or information sufficient to form a belief as to the truth of the allegations relating to

entities other than Goldman Sachs and (b) admits that Mr. Shawki was Head of the Investment

Banking Division in the Middle East and North Africa from in or about February 2012 to October

2019.

        259.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 259 is addressed in part in, among other places, paragraphs 25 n.1 and 78 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations in paragraph 259, except

respectfully refers the Court to the publication cited therein for a complete and accurate statement

of its contents.

        260.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 260 is addressed in part in, among other places, paragraph 78 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 260, except denies knowledge or information sufficient to form a belief as to the truth

of the allegations in the first and second sentences of paragraph 260 and respectfully refers the

Court to the document referenced and quoted therein for a complete and accurate statement of its

contents.

        261.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 261 is addressed in part in, among other places, paragraphs 28-29, 31 and 78 of the

SOF, the admissions of which are incorporated herein by reference, but otherwise denies the



                                                   53
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 56 of 95




allegations in paragraph 261, except respectfully refers the Court to the article and emails

referenced and quoted therein for a complete and accurate statement of their contents.

        262.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 262 is addressed in part in, among other places, paragraph 78 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 262 present a fair and complete description of the matters described therein.

        263.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 263 is addressed in part in, among other places, paragraph 78 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 263, except respectfully refers the Court to the announcement and press reports

referenced and quoted therein for a complete and accurate statement of their contents.

        264.    Goldman Sachs denies the allegations in the first sentence of paragraph 264. As to

the remaining allegations in paragraph 264, Goldman Sachs denies knowledge or information

sufficient to form a belief as to the truth of the allegations.

        265.    Goldman Sachs denies the allegations in paragraph 265.

        266.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 266, except respectfully refers the Court to the articles

referenced and quoted therein for a complete and accurate statement of their contents.

        267.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 267 is addressed in part in, among other places, paragraph 78 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 267 present a fair and complete description of the matters described therein, except




                                                  54
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 57 of 95




respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents.

       268.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 268 is addressed in part in, among other places, paragraphs 65-67 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 268.

       269.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 269 is addressed in part in, among other places, paragraphs 65-67 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 269, except denies knowledge or information sufficient to form a belief as to the truth

of the allegations relating to entities other than Goldman Sachs.

       270.    Goldman Sachs denies the allegations in paragraph 270, except admits that Mr.

Leissner was named Chairman of Southeast Asia from in or about July 2014 to 2016, and served

on the firm’s Partnership Committee from in or about 2014 to 2016, and, to the extent paragraph

270 purports to paraphrase, summarize, or quote documents, Goldman Sachs respectfully refers

the Court to the documents referenced and quoted therein for a complete and accurate statement

of their contents.

       271.    Goldman Sachs respectfully refers the Court to the SOF for a complete and accurate

statement of its contents, the admissions of which are incorporated herein by reference, and

otherwise denies that the allegations in paragraph 271 present a fair and complete description of

the matters described therein.

       272.    Goldman Sachs respectfully refers the Court to the SOF for a complete and accurate

statement of its contents, the admissions of which are incorporated herein by reference, and



                                               55
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 58 of 95




otherwise denies the allegations in paragraph 272, except respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents.

       273.    Goldman Sachs respectfully refers the Court to the SOF for a complete and accurate

statement of its contents, the admissions of which are incorporated herein by reference, and

otherwise denies the allegations in paragraph 273, except respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents.

       274.    Goldman Sachs denies that the allegations in paragraph 274 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

SEC filings referenced and quoted therein for a complete and accurate statement of their contents.

       275.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 275, except respectfully refers the Court to the articles

referenced therein for a complete and accurate statement of their contents.

       276.    Goldman Sachs respectfully refers the Court to the SOF for a complete and accurate

statement of its contents, the admissions of which are incorporated herein by reference, and

otherwise denies the allegations in paragraph 276. To the extent paragraph 276 purports to

paraphrase, summarize, or quote a document, Goldman Sachs respectfully refers the Court to the

documents referenced or quoted therein for a complete and accurate statement of their contents.

       277.    Goldman Sachs respectfully refers the Court to the SOF for a complete and accurate

statement of its contents, the admissions of which are incorporated herein by reference, and

otherwise denies that the allegations in paragraph 277 present a fair and complete description of

the matters described therein, except respectfully refers the Court to the article and statement

referenced and quoted therein for a complete and accurate statement of their contents.




                                                 56
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 59 of 95




       278.    Goldman Sachs respectfully refers the Court to the SOF for a complete and accurate

statement of its contents, the admissions of which are incorporated herein by reference, and

otherwise denies the allegations in paragraph 278, except respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of their contents.

       279.    Goldman Sachs denies that the allegations in paragraph 279 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

articles referenced and quoted therein for a complete and accurate statement of their contents.

       280.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 280, except respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents.

       281.    Goldman Sachs admits that a criminal information charging Mr. Leissner with

conspiracy to violate the FCPA and conspiracy to commit money laundering was unsealed on

November 1, 2018, and respectfully refers the Court to the referenced criminal complaint, criminal

information, and affidavit filed in United States of America v. Leissner, No. 1:18-cr-00439-MKB

(E.D.N.Y.), for a complete and accurate statement of their contents.

       282.    Goldman Sachs denies the allegations in paragraph 282, except admits that (a) on

August 28, 2018, Mr. Leissner pled guilty to two counts of a criminal information, and (b) the

sentencing of Mr. Leissner was originally scheduled for January 17, 2019, but has since been

adjourned, and respectfully refers the Court to the public record of Mr. Leissner’s criminal

proceeding for a complete and accurate statement of its contents.

       283.    Goldman Sachs admits that an indictment of Messrs. Ng and Low was unsealed in

November 2018, and respectfully refers the Court to the referenced indictment for a complete and

accurate statement of its contents.



                                                 57
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 60 of 95




       284.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 284.

       285.    Goldman Sachs denies that the allegations in paragraph 285 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       286.    Goldman Sachs admits that Mr. Leissner’s guilty plea was announced on November

1, 2018, and avers that paragraph 286 purports to describe the referenced article and respectfully

refers the Court to the article referenced therein for a complete and accurate statement of its

contents.

       287.    Goldman Sachs denies that the allegations in paragraph 287 present a fair and

complete description of the matters described therein, except avers that paragraph 287 purports to

describe the referenced article and respectfully refers the Court to the article referenced and quoted

therein for a complete and accurate statement of its contents.

       288.    Goldman Sachs avers that paragraph 288 purports to describe the referenced article

and respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents.

       289.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations relating to entities other than Goldman Sachs, except avers that

paragraph 289 purports to describe the referenced article and respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       290.    Goldman Sachs denies the allegations in paragraph 290, except (a) admits that, on

November 21, 2018, IPIC filed a civil summons with notice against, among others, Goldman

Sachs, and respectfully refers the Court to that summons and notice for a complete and accurate



                                                 58
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 61 of 95




statement of its contents, and (b) avers that paragraph 290 purports to describe the referenced

article and refers the Court to the article referenced and quoted therein for a complete and accurate

statement of its contents.

       291.    Goldman Sachs avers that paragraph 291 purports to describe the referenced article

and respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents, and denies the remaining allegations in paragraph 291.

Goldman Sachs further refers the Court to the Federal Reserve Consent Order for a complete and

accurate statement of its contents and provides no further response in light of various privileges

that prohibit disclosure.

       292.    Goldman Sachs avers that paragraph 292 purports to describe the referenced articles

and respectfully refers the Court to the articles referenced and quoted therein for a complete and

accurate statement of their contents.

       293.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 293, except admits that Malaysia filed criminal charges

against Messrs. Leissner and Low and Ms. Loo.

       294.    Goldman Sachs denies the allegations in paragraph 294, except respectfully refers

the Court to the article quoted therein for a complete and accurate statement of its contents.

       295.    Goldman Sachs avers that paragraph 295 purports to describe the referenced article

and respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents.

       296.    Goldman Sachs avers that paragraph 296 purports to describe the referenced article

and respectfully refers the Court to the article referenced and quoted therein for a complete and

accurate statement of its contents.



                                                 59
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 62 of 95




       297.    Goldman Sachs denies the allegations in paragraph 297.

       298.    Goldman Sachs denies the allegations in paragraph 298, except respectfully refers

the Court to the documents referenced and quoted therein for a complete and accurate statement

of their contents and admits that Malaysia filed criminal charges against Messrs. Evans and

Gnodde, who is currently the Chief Executive Officer of Goldman Sachs International.

       299.    Goldman Sachs admits that it and certain subsidiaries (a) entered into agreements

to resolve investigations by the Federal Reserve, the SEC, and the New York State Department of

Financial Services relating to 1MDB and (b) entered into agreements to resolve investigations by

government authorities in Malaysia, the United Kingdom, Hong Kong, and Singapore, and denies

the remaining allegations in paragraph 299.

       300.    Goldman Sachs denies that the allegations in paragraph 300 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       301.    Goldman Sachs denies that the allegations in paragraph 301 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article quoted therein for a complete and accurate statement of its contents.

       302.    Goldman Sachs denies that the allegations in paragraph 302 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       303.    Goldman Sachs denies that the allegations in paragraph 303 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.




                                                60
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 63 of 95




       304.       Goldman Sachs denies the allegations in paragraph 304, except respectfully refers

the Court to the articles referenced and quoted therein for a complete and accurate statement of

their contents.

       305.       Goldman Sachs denies that the allegations in paragraph 305 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       306.       Goldman Sachs denies that the allegations in paragraph 306 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       307.       Goldman Sachs denies that the allegations in paragraph 307 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       308.       Goldman Sachs denies that the allegations in paragraph 308 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       309.       Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 309 is addressed in part in, among other places, paragraphs 24, 33-37, and 78 of the

SOF, the admissions of which are incorporated herein by reference, but otherwise denies the

allegations in paragraph 309, except respectfully refers the Court to the article referenced therein

for a complete and accurate statement of its contents.

       310.       Goldman Sachs denies that the allegations in paragraph 310 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the




                                                  61
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 64 of 95




DOJ’s indictment against Messrs. Ng and Low and the DOJ’s criminal complaint filed against Mr.

Leissner referenced and quoted therein for a complete and accurate statement of their contents.

       311.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 311 is addressed in part in, among other places, paragraphs 23-24 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 311 present a fair and complete description of the matters described therein.

       312.    To the extent the allegations in paragraph 312 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in the first sentence of paragraph 312 is addressed

in part in, among other places, paragraphs 26-32, 44-46, 53-54, 60-61, and 72-79 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in the first sentence of paragraph 312 present a fair and complete description of the matters

described therein. Goldman Sachs denies the allegations in the second sentence of paragraph 312.

       313.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 313 is addressed in part in, among other places, paragraph 25 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 313, except admits that (a) certain firmwide and regional committees, including the

Firmwide Capital Committee, reviewed and/or approved each of the three 1MDB bond offerings,

(b) Mr. Blankfein was the Chief Executive Officer of Goldman Sachs from in or about June 2006

to September 2018, (c) Mr. Cohn was the Chief Operating Officer of Goldman Sachs from in or

about June 2006 to December 2016 and formerly chaired the Firmwide Client and Business

Standards Committee, (d) Mr. Solomon is currently the Chief Executive Officer of Goldman

Sachs, and (e) Mr. Scherr is currently the Chief Financial Officer of Goldman Sachs.



                                                62
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 65 of 95




       314.    Goldman Sachs denies the allegations in paragraph 314.

       315.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in the first two sentences of paragraph 315 is addressed in part in, among other places, paragraphs

25 and 72 of the SOF, the admissions of which are incorporated herein by reference, but otherwise

denies the allegations in the first two sentences of paragraph 315. The remaining allegations in

paragraph 315 purport to summarize paragraphs 81, 84-87, 184-85, and 94-99 of the Complaint,

and Goldman Sachs responds by incorporating by reference its responses to such paragraphs.

       316.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 316 is addressed in part in, among other places, paragraphs 28-29, and 31 of the SOF,

the admissions of which are incorporated herein by reference, but otherwise denies the allegations

in paragraph 316, except, insofar as the allegations purport to summarize paragraphs 92, 120-24,

and 211-12 of the Complaint, Goldman Sachs incorporates by reference its responses to such

paragraphs.

       317.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 317 is addressed in part in, among other places, paragraphs 25, 28-31, 34-36, 40, 43-

46, 53-55, 60-61, 72, 74, and 79 of the SOF, the admissions of which are incorporated herein by

reference, but otherwise denies the allegations in paragraph 317, except, insofar as the allegations

purport to summarize paragraphs 90, 112-15, 119-24, 127-29, 131, 140-45, 147-49, 159-62, 214,

234-35, 251-54, and 261 of the Complaint, Goldman Sachs incorporates by reference its responses

to such paragraphs.

       318.    To the extent the allegations in paragraph 318 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that the

allegations in paragraph 318 present a fair and complete description of the matters described



                                                63
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 66 of 95




therein, except, insofar as the allegations purport to summarize paragraphs 67-74, 107-10, 134,

136-38, 145-54, 195, and 218 of the Complaint, Goldman Sachs incorporates by reference its

responses to such paragraphs.

       319.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 319 is addressed in part in, among other places, paragraphs 24, 41-42, 55, 59, and 62

of the SOF, the admissions of which are incorporated herein by reference, but otherwise denies

that the allegations in paragraph 319 present a fair and complete description of the matters

described therein, except, insofar as the allegations purport to summarize paragraphs 151, 156,

165, 172, 174-80, 190, 193-94, 200-02, 209, 217, 221-26, and 228 of the Complaint, Goldman

Sachs incorporates by reference its responses to such paragraphs.

       320.    Goldman Sachs denies that the allegations in the first sentence of paragraph 320

present a fair and complete description of the matters described therein. The remaining allegations

of paragraph 320 purport to summarize paragraphs 97, 181, and 234-38 of the Complaint, and

Goldman Sachs responds by incorporating by reference its responses to such paragraphs.

       321.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 321 is addressed in part in, among other places, paragraphs 25, 44-47, 53-55, 60-63,

and 72-76 of the SOF, the admissions of which are incorporated herein by reference, but otherwise

denies that the allegations in paragraph 321 present a fair and complete description of the matters

described therein, except, insofar as the allegations purport to summarize paragraphs 52-61 and

239 of the Complaint, Goldman Sachs incorporates by reference its responses to such paragraphs.

       322.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 322 is addressed in part in, among other places, paragraphs 55 and 62 of the SOF, the




                                                64
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 67 of 95




admissions of which are incorporated herein by reference, but otherwise denies that the allegations

in paragraph 322 present a fair and complete description of the matters described therein.

       323.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 323 is addressed in part in, among other places, paragraph 79 of the SOF, the

admissions of which are incorporated herein by reference, but Goldman Sachs otherwise denies

the allegations in the first two sentences of paragraph 323. The remaining allegations in paragraph

323 purport to summarize paragraphs 127-29, 214, and 252-53 of the Complaint, and Goldman

Sachs responds by incorporating by reference its responses to such paragraphs.

       324.    Goldman Sachs denies the allegations in paragraph 324, except, insofar as the

allegations purport to summarize paragraphs 189, 206, 215, 240, 255, and 270 of the Complaint,

Goldman Sachs incorporates by reference its responses to such paragraphs.

       325.    Goldman Sachs denies the allegations in paragraph 325, except (a) admits that Mr.

Ryan was President of Goldman Sachs in Asia Pacific Ex-Japan and a member of the Management

Committee from in or about 2011 to 2013 and (b) insofar as the allegations purport to summarize

paragraphs 165-66, 203-05, and 231-32 of the Complaint, Goldman Sachs incorporates by

reference its responses to such paragraphs.

       326.    Goldman Sachs denies the allegations in paragraph 326.

       327.    Goldman Sachs denies the allegations in paragraph 327, except, insofar as the

allegations purport to summarize paragraphs 165-66, 203-05, and 231-32 of the Complaint,

Goldman Sachs incorporates by reference its responses to such paragraphs.

       328.    Goldman Sachs denies the allegations in paragraph 328, except (a) admits that Mr.

Schwartz was named Chairman of Goldman Sachs (Asia) L.L.C. in or about June 2012 and (b)




                                                65
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 68 of 95




insofar as the allegations purport to summarize paragraph 232 of the Complaint, Goldman Sachs

incorporates by reference its response to paragraph 232.

       329.    Goldman Sachs denies the allegations in paragraph 329, except, insofar as the

allegations purport to summarize paragraphs 53-54, 59, and 167-69 of the Complaint, Goldman

Sachs incorporates by reference its responses to such paragraphs.

       330.    Goldman Sachs denies that the allegations in paragraph 330 present a fair and

complete description of the matters described therein, except, insofar as the allegations purport to

summarize paragraphs 37, 42, and 46 of the Complaint, Goldman Sachs incorporates by reference

its responses such paragraphs.

       331.    Goldman Sachs denies that the allegations in paragraph 331 present a fair and

complete description of the matters described therein, except (a) admits and avers that Mr. Vella

relocated to Asia and was employed by Goldman Sachs (Asia) L.L.C. effective in or about January

2010, was named Co-Head of the Financing Group in Asia Ex-Japan from in or about May 2014

to May 2015, was named Co-Head of the Investment Banking Division in Asia Ex-Japan in or

about May 2015, and (b) insofar as the allegations purport to summarize paragraph 42 of the

Complaint, Goldman Sachs incorporates by reference its response to such paragraph.

       332.    Goldman Sachs denies that the allegations in paragraph 332 present a fair and

complete description of the matters described therein, except (a) admits and avers that Mr. Leissner

was named Head of Investment Banking for South East Asia from in or about October 2006 to

March 2012, Head of Investment Banking Services for Asia Ex-Japan from in or about March

2012 to March 2013, was named Chairman of Southeast Asia from in or about July 2014 to 2016,

and served on the firm’s Partnership Committee from in or about 2014 to 2016, and (b) insofar as




                                                66
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 69 of 95




the allegations purport to summarize paragraphs 106 and 270 of the Complaint, Goldman Sachs

incorporates by reference its responses to such paragraphs.

       333.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 333 is addressed in part in, among other places, paragraph 23 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 333, except, insofar as the allegations purport to summarize paragraphs 153-54 and 281

of the Complaint, Goldman Sachs incorporates by reference its responses to such paragraphs.

       334.    Goldman Sachs denies the allegations in the first sentence of paragraph 334, except

(a) admits and avers that admits that Mr. Shawki was a managing director from in or about June

2006 to June 2008, and then again from June 2011 to October 2019 and was Head of the Investment

Banking Division in the Middle East and North Africa from in or about February 2012 to October

2019, and (b) insofar as the remaining allegations purport to summarize paragraphs 151 and 260

of the Complaint, Goldman Sachs incorporates by reference its responses to such paragraphs.

       335.    Goldman Sachs avers that the subject matter referenced in certain of the allegations

in paragraph 335 is addressed in part in, among other places, paragraph 78 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 335, except insofar as those allegations purport to summarize paragraphs 261-62 and

264-66 of the Complaint, Goldman Sachs incorporates by reference its responses to such

paragraphs.

       336.    Goldman Sachs denies the allegations in paragraph 336.

       337.    Goldman Sachs denies that the allegations in paragraph 337 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the




                                               67
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 70 of 95




article referenced and quoted in paragraph 337 for a complete and accurate statement of its

contents.

       338.    To the extent the allegations in paragraph 338 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 338, except, insofar as the allegations purport to summarize paragraphs 19, 156, 165-

66, 168-69, 172, 174-75, 178, 180, 190, 194, 196, 200, 203-05, 221-23, 231-32, 240, 243, and 305

of the Complaint, Goldman Sachs incorporates by reference its responses to such paragraphs.

       339.    To the extent the allegations in paragraph 339 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in paragraph 339 is addressed in part in, among other

places, paragraphs 23, 37 48, 51, 57-58, and 64 of the SOF, the admissions of which are

incorporated herein by reference, but otherwise denies the allegations in paragraph 339, except,

insofar as the allegations purport to summarize paragraphs 153-54, 191-92, 207-08, 219, 241, 264-

65, and 281-82 of the Complaint, Goldman Sachs incorporates by reference its responses to such

paragraphs.

       340.    Goldman Sachs denies that the allegations in paragraph 340 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted in paragraph 340 for a complete and accurate statement of its

contents.

       341.    To the extent the allegations in paragraph 341 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 341, except, insofar as the allegations purport to summarize paragraph 339 of the

Complaint, Goldman Sachs incorporates by reference its response to such paragraph.



                                                 68
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 71 of 95




       342.    To the extent the allegations in paragraph 342 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 342 and incorporates by reference its response to paragraph 338.

       343.    To the extent the allegations in paragraph 343 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 343.

       344.    To the extent the allegations in paragraph 344 relate to alleged misstatements that

were dismissed by the Order, no response is required. To the extent a response is required,

Goldman Sachs denies that the allegations in paragraph 344 present a fair and complete description

of the matters described therein, except respectfully refers the Court to the article referenced and

quoted in paragraph 344 for a complete and accurate statement of its contents.

       345.    To the extent the allegations in paragraph 345 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 345, except respectfully refers the

Court to the article referenced and quoted therein for a complete and accurate statement of its

contents.

       346.    To the extent the allegations in paragraph 346 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 346, except, insofar as the

allegations purport to summarize paragraph 339 of the Complaint, Goldman Sachs incorporates

by reference its response to such paragraph.

       347.    To the extent the allegations in paragraph 347 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject



                                                69
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 72 of 95




matter referenced in certain of the allegations in paragraph 347 is addressed in part in, among other

places, paragraphs 23, 48, 55, 62, 64, and 72 of the SOF, the admissions of which are incorporated

herein by reference, but otherwise denies the allegations in paragraph 347, except, insofar as the

allegations purport to summarize paragraphs 58-59, 84-85, 91, 94-99, 123-24, 146, 154, 184, 194,

198, 208, 211-13, 219, 225, 230, 239, and 281-82 of the Complaint, Goldman Sachs incorporates

by reference its responses to such paragraphs.

       348.    Goldman Sachs denies that the allegations in paragraph 348 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted in paragraph 348 for a complete and accurate statement of its

contents.

       349.    To the extent the allegations in paragraph 349 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in paragraph 349 is addressed in part in, among other

places, paragraphs 25, 27-28, 33, 35-38, 40, 43-47, 53, 60, 65, 72, and 74 of the SOF, the

admissions of which are incorporated herein by reference, but otherwise denies the allegations in

paragraph 349, except, insofar as the allegations purport to summarize paragraphs 90, 114-15, 121-

22, 127-28, 131, 140-44, 147, 152, 159-62, 214, 235-36, 251-54, 261, and 282 of the Complaint,

Goldman Sachs incorporates by reference its responses to such paragraphs.

       350.    Goldman Sachs denies that the allegations in paragraph 350 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       351.    Goldman Sachs denies that the allegations in paragraph 351 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the



                                                 70
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 73 of 95




article and statement referenced and quoted therein for a complete and accurate statement of their

contents.

       352.    To the extent the allegations in paragraph 352 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in paragraph 352 is addressed in part in, among other

places, paragraph 78 of the SOF, the admissions of which are incorporated herein by reference,

but otherwise denies the allegations in paragraph 352, except, insofar as the allegations purport to

summarize paragraphs 258-65 of the Complaint, Goldman Sachs incorporates by reference its

responses to such paragraphs.

       353.    Goldman Sachs denies that the allegations in paragraph 353 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       354.    To the extent the allegations in paragraph 354 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies that the allegations in paragraph 354 present a fair and complete description of the

matters described therein, except respectfully refers the Court to the article referenced and quoted

therein for a complete and accurate statement of its contents.

       355.    To the extent the allegations in paragraph 355 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies that the allegations in paragraph 355 present a fair and complete description of the

matters described therein, except respectfully refers the Court to the articles referenced and therein

for a complete and accurate statement of their contents.




                                                 71
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 74 of 95




       356.    To the extent the allegations in paragraph 356 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 356, except, insofar as the

allegations purport to summarize paragraph 339 of the Complaint, Goldman Sachs incorporates

by reference its response to such paragraph.

       357.    To the extent the allegations in paragraph 357 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in paragraph 357 is addressed in part in, among other

places, paragraphs 23, 48, 55, 62, 64, and 72 of the SOF, the admissions of which are incorporated

herein by reference, but otherwise denies the allegations in paragraph 357 and incorporates by

reference its response to paragraph 347.

       358.    Goldman Sachs denies that the allegations in paragraph 358 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       359.    To the extent the allegations in paragraph 359 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 359 and incorporates by reference its response to paragraph 338 herein.

       360.    Goldman Sachs denies that the allegations in paragraph 360 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       361.    To the extent the allegations in paragraph 361 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in paragraph 361 is addressed in part in, among other



                                                 72
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 75 of 95




places, paragraphs 23, 48, 55, 62, 64, and 72 of the SOF, the admissions of which are incorporated

herein by reference, but otherwise denies the allegations in paragraph 361 and incorporates by

reference its response to paragraph 347 herein.

       362.    Goldman Sachs denies that the allegations in paragraph 362 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       363.    To the extent the allegations in paragraph 363 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 363 and incorporates by reference its responses to paragraphs 338 and 343 herein.

       364.    Goldman Sachs denies that the allegations in paragraph 364 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

article referenced and quoted therein for a complete and accurate statement of its contents.

       365.    To the extent the allegations in paragraph 365 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs avers that the subject

matter referenced in certain of the allegations in paragraph 365 is addressed in part in, among other

places, paragraphs 23, 48, 55, 62, 64, and 72 of the SOF, the admissions of which are incorporated

herein by reference, but otherwise denies the allegations in paragraph 365 and incorporates by

reference its response to paragraph 347 herein.

       366.    Goldman Sachs admits that Lloyd Blankfein was interviewed by Andrew Ross

Sorkin on November 1, 2018.

       367.    To the extent the allegations in paragraph 367 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies that the allegations in paragraph 367 present a fair and complete description of the



                                                  73
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 76 of 95




matters described therein, except respectfully refers the Court to the interview referenced and

quoted therein for a complete and accurate statement of its contents.

       368.    To the extent the allegations in paragraph 368 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs avers that the subject matter referenced in certain of the allegations in

paragraph 368 is addressed in part in, among other places, paragraphs 44, 53, 55, 60, 62, and 76

of the SOF, the admissions of which are incorporated herein by reference, but otherwise denies

the allegations in paragraph 368, except, insofar as the allegations purport to summarize

paragraphs 37, 42, 63, 122, 127-28, 131, 141-44, 147-48, 153-55, 159, 162, 177, 181-82, 187-89,

191-94, 198, 201, 206, 207-08, 210, 214, 222, 234-35, 237-38, 240-42, 251-53, 261, 270, and 281-

83 of the Complaint, Goldman Sachs incorporates by reference its responses to such paragraphs.

       369.    To the extent the allegations in paragraph 369 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 369, except, insofar as the allegations purport to summarize paragraphs 81, 84-87,

127-29, 151, 156, 165, 174-180, 184-85, 189, 190, 193-94, 200-02, 206, 209, 214-15, 217, 221-

26, 228, 240, and 252-53 of the Complaint, Goldman Sachs incorporates by reference its responses

to such paragraphs.

       370.    To the extent the allegations in paragraph 370 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies the allegations in paragraph 370, except avers that it issued certain SEC filings and

annual reports during the alleged Class Period and respectfully refers the Court to the SEC filings

and annual reports referenced in Appendix A in footnote 392 for a complete and accurate statement

of their contents, including the identification of the signatories of those filings.



                                                  74
           Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 77 of 95




           371.   To the extent the allegations in paragraph 371 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies that the allegations in paragraph 371 present a fair and complete description of the

matters described therein, except avers that it issued a 3Q 2014 Form 10-Q on November 5, 2014,

and issued other Forms 10-K and 10-Q during the alleged Class Period, and respectfully refers the

Court to the Forms 10-K and 10-Q referenced in paragraph 371 and footnote 393 for a complete

and accurate statement of their contents, including the identification of the signatories of those

filings.

           372.   To the extent the allegations in paragraph 372 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies that the allegations in paragraph 372 present a fair and complete description of the

matters described therein, except avers that it issued Forms 10-K and 10-Q during the alleged Class

Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in paragraph 372

and footnote 394 for a complete and accurate statement of their contents, including the

identification of the signatories of those filings.

           373.   To the extent the allegations in paragraph relate to alleged misstatements dismissed

by the Order, no response is required. To the extent a response is required, Goldman Sachs denies

that the allegations in paragraph 373 present a fair and complete description of the matters

described therein, except avers that it issued Forms 10-K and 10-Q during the alleged Class Period,

and respectfully refers the Court to the Forms 10-K and 10-Q referenced in paragraph 373 and

footnote 395 for a complete and accurate statement of their contents, including the identification

of the signatories of those filings.




                                                  75
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 78 of 95




       374.    To the extent the allegations in paragraph 374 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 374, except, insofar as the

allegations purport to summarize paragraphs 37, 42, 63, 122, 127-28, 131, 141-44, 147-48, 155,

159, 162, 177, 181-82, 187-89, 191-94, 198, 201, 206-08, 210, 214, 222, 234-35, 237-38, 240-42,

251-53, 261, 270, and 281-83 of the Complaint, Goldman Sachs incorporates by reference its

responses to such paragraphs.

       375.    To the extent the allegations in paragraph relate to alleged misstatements dismissed

by the Order, no response is required. To the extent a response is required, Goldman Sachs denies

the allegations in paragraph 375, except avers that it issued Forms 10-K and 10-Q during the

alleged Class Period, and respectfully refers the Court to the Forms 10-K and 10-Q referenced in

paragraph 375 and footnote 396 for a complete and accurate statement of their contents, including

the identification of the signatories of those filings.

       376.    To the extent the allegations in paragraph 376 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies the allegations in paragraph 376, except avers that it issued Forms 10-K and 10-Q

during the alleged Class Period, and respectfully refers the Court to the Forms 10-K and 10-Q

referenced in paragraph 376 and footnote 397 for a complete and accurate statement of their

contents, including the identification of the signatories of those filings.

       377.    To the extent the allegations in paragraph 377 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies that the allegations in paragraph 377 present a fair and complete description of the

matters described therein, except avers that it issued Forms 10-K and 10-Q during the alleged Class



                                                  76
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 79 of 95




Period, and respectfully refers the Court to the Forms 10-K and 10-Q forms referenced in

paragraph 377 and footnotes 398 and 399 for a complete and accurate statement of their contents,

including the identification of the signatories of those filings.

       378.    To the extent the allegations in paragraph 378 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 378 and incorporates by reference

its response to paragraph 374 herein.

       379.    To the extent the allegations in paragraph 379 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 379, except, insofar as the

allegations purport to summarize paragraphs 42, 74, 107, 109-10, 165-66, 168-69, 203-05, 210,

231-32, 262-65, and 270 of the Complaint, Goldman Sachs incorporates by reference its responses

to such paragraphs.

       380.    To the extent the allegations in paragraph 380 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs respectfully refers the Court to the Forms 10-K and 10-Q referenced in paragraph 380 and

footnote 400 for a complete and accurate statement of their contents.

       381.    To the extent the allegations in paragraph 381 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in the first sentence of paragraph 381 and

incorporates by reference its response to paragraphs 374 and 379 herein. Goldman Sachs denies

the allegations in the second sentence of paragraph 381, except, insofar as the allegations purport




                                                 77
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 80 of 95




to summarize paragraphs 260-66 of the Complaint, Goldman Sachs incorporates by reference its

responses to such paragraphs.

       382.    Goldman Sachs denies the allegations in paragraph 382, except admits that it issued

annual reports throughout the alleged Class Period, and respectfully refers the Court to its annual

reports referenced in paragraph 382 for a complete and accurate statement of their contents,

including the identification of any signatories.

       383.    Goldman Sachs denies that the allegations in paragraph 383 present a fair and

complete description of the matters described therein, except admits that it issued annual reports

throughout the alleged Class Period, and respectfully refers the Court to the annual reports

referenced in paragraph 383 for a complete and accurate statement of their contents, including the

identification of any signatories.

       384.    To the extent the allegations in paragraph 384 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 384, except, insofar as the allegations purport to summarize paragraphs 42, 63, 74,

107, 109-10, 127-28, 153-54, 210, 214, 252-53, 270, 165-66, 168-69, 203-05, 210, 231-32, 237-

38, 255, 260-65, 270, and 282 of the Complaint, Goldman Sachs incorporates by reference its

responses to such paragraphs.

       385.    To the extent the allegations in paragraph 385 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies the allegations in paragraph 385, except admits it issued Forms DEF 14A (“Proxy

Statements”) for 2015-2018, and respectfully refers the Court to the Proxy Statements referenced

in paragraph 385 and in footnote 401 for a complete and accurate statement of their contents,

including the identification of the signatories of those filings.



                                                   78
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 81 of 95




       386.       To the extent the allegations paragraph 386 consist of legal conclusions or relate to

alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 386 and incorporates by reference

its response to paragraphs 374, 379, and 384 herein.

       387.       To the extent the allegations in paragraph 387 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 387, except, insofar as the

allegations purport to summarize paragraphs 42, 74, 109, 210, 260-65, and 270 of the Complaint,

Goldman Sachs incorporates by reference its responses to such paragraphs.

       388.       Goldman Sachs denies that the allegations in paragraph 388 present a fair and

complete description of the matters described therein, except respectfully refers the Court to the

referenced presentation and transcript of the presentation for a complete and accurate statement of

their contents.

       389.       To the extent the allegations in paragraph 389 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 389, except insofar as the allegations purport to summarize paragraphs 165-66, 168-

69, 203-05, 231-32, and 372 of the Complaint, Goldman Sachs incorporates by reference its

responses to such paragraphs.

       390.       To the extent the allegations in paragraph 390 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies the allegations in paragraph 390, except admits that it issued a 2014 Form 10-K, and

respectfully refers the Court to its 2014 Form 10-K for a complete and accurate statement of its

contents, including the identification of the signatory of that filing.



                                                   79
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 82 of 95




       391.    To the extent the allegations in paragraph 391 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 391.

       392.    To the extent the allegations in paragraph 392 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies the allegations in paragraph 392, except respectfully refers the Court to the Forms

10-K and 10-Q referenced in paragraph 392 and footnote 402 for a complete and accurate

statement of their contents, including the identification of the signatories of the Exhibit 31.1

certifications attached thereto.

       393.    To the extent the allegations in paragraph 393 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 393 and incorporates by reference

its responses to paragraph 374, 379, 381, 384, 387, 389, and 391 herein.

       394.    To the extent the allegations in paragraph 394 relate to alleged misstatements

dismissed by the Order, no response is required. To the extent a response is required, Goldman

Sachs denies the allegations in paragraph 394.

       395.    To the extent the allegations in paragraph 395 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 395.

       396.    To the extent the allegations in paragraph 396 consist of legal conclusions or relate

to alleged corrective disclosures dismissed by the Order, no response is required. To the extent a

response is required, Goldman Sachs denies the allegations in paragraph 396.




                                                 80
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 83 of 95




       397.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 397, except admits and avers that paragraph 397 purports

to describe news sources and respectfully refers the Court to the articles referenced and quoted

therein for a complete and accurate statement of their contents.

       398.    To the extent the allegations in paragraph 398 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 398.

       399.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 399, except admits and avers that paragraph 399 purports

to describe the referenced report and respectfully refers the Court to the report referenced and

quoted therein for a complete and accurate statement of its contents.

       400.    To the extent the allegations in paragraph 400 relate to alleged corrective

disclosures dismissed by the Order, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 400, except admits and avers that paragraph

400 purports to describe the referenced article and respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents.

       401.    To the extent the allegations in paragraph 401 consist of legal conclusions or relate

to alleged corrective disclosures dismissed by the Order, no response is required. To the extent a

response is required, Goldman Sachs denies the allegations in Paragraph 401.

       402.    To the extent the allegations in paragraph 402 relate to alleged corrective

disclosures dismissed by the Order, no response is required. To the extent a response is required,

Goldman Sachs denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 402, except admits and avers that paragraph 402 purports to describe the



                                                81
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 84 of 95




referenced articles and respectfully refers the Court to the articles referenced and quoted therein

for a complete and accurate statement of their contents.

       403.    To the extent the allegations in paragraph 403 relate to alleged corrective

disclosures dismissed by the Order, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 403, except admits and avers that paragraph

403 purports to describe the referenced article and respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents. Goldman

Sachs further refers the Court to the Federal Reserve Consent Order for a complete and accurate

statement of its contents and provides no further response in light of various privileges that prohibit

disclosure.

       404.    To the extent the allegations in paragraph 404 consist of legal conclusions or relate

to alleged corrective disclosures dismissed by the Order, no response is required. To the extent a

response is required, Goldman Sachs denies the allegations in paragraph 404, except respectfully

refers the Court to the Federal Reserve Consent Order for a complete and accurate statement of its

contents and provides no further response in light of various privileges that prohibit disclosure.

       405.    To the extent the allegations in paragraph 405 relate to alleged corrective

disclosures dismissed by the Order, no response is required. To the extent a response is required,

Goldman Sachs denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 405, except admits and avers that paragraph 405 purports to describe the

referenced reports and respectfully refers the Court to the articles referenced and quoted therein

for a complete and accurate statement of their contents.

       406.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 406, except admits and avers that (a) paragraph 406



                                                  82
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 85 of 95




purports to describe the referenced article and respectfully refers the Court to the article referenced

and quoted therein for a complete and accurate statement of its contents, and (b) Malaysia filed

criminal charges against three subsidiaries of Goldman Sachs and seventeen current and former

employees of those subsidiaries.

       407.    To the extent the allegations in paragraph 407 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 407, except respectfully refers the Court to the article referenced and quoted therein

for a complete and accurate statement of its contents.

       408.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 408, except admits and avers that paragraph 408 purports

to describe the referenced analyst report and respectfully refers the Court to the report referenced

and quoted therein for a complete and accurate statement of its contents.

       409.    Goldman Sachs denies knowledge or information sufficient to form a belief as to

the truth of the allegations in paragraph 409, except admits and avers that paragraph 409 purports

to describe the referenced analyst report and respectfully refers the Court to the report referenced

and quoted therein for a complete and accurate statement of its contents.

       410.    To the extent the allegations in paragraph 410 relate to alleged corrective

disclosures dismissed by the Order, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 410, except admits and avers that paragraph

410 purports to describe the referenced article and respectfully refers the Court to the article

referenced and quoted therein for a complete and accurate statement of its contents.

       411.    To the extent the allegations in paragraph 411 relate to alleged corrective

disclosures dismissed by the Order, no response is required. To the extent a response is required,



                                                 83
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 86 of 95




Goldman Sachs denies knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 411, except admits and avers that paragraph 411 purports to describe the

referenced article and respectfully refers the Court to the report referenced and quoted therein for

a complete and accurate statement of its contents.

       412.    To the extent the allegations in paragraph 412 consist of legal conclusions or relate

to alleged corrective disclosures dismissed by the Order, no response is required. To the extent a

response is required, Goldman Sachs denies the allegations in paragraph 412.

       413.    To the extent the allegations in paragraph 413 consist of legal conclusions or relate

to alleged corrective disclosures dismissed by the Order, no response is required. To the extent a

response is required, Goldman Sachs denies the allegations in paragraph 413.

       414.    To the extent the allegations in paragraph 414 consist of legal conclusions or relate

to alleged misstatements or corrective disclosures dismissed by the Order, no response is required.

To the extent a response is required, Goldman Sachs denies the allegations in paragraph 414.

       415.    To the extent the allegations in paragraph 415 consist of legal conclusions or relate

to alleged misstatements or corrective disclosures dismissed by the Order, no response is required.

To the extent a response is required, Goldman Sachs denies the allegations in paragraph 415.

       416.    To the extent the allegations in paragraph 416 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 416, except (a) admits that its common stock is traded on the New York Stock

Exchange (“NYSE”), that it files periodic reports with the SEC, and that it communicates with

public investors, and (b) denies knowledge or information sufficient to form a belief as to the truth

of the allegation in subparagraph (d).




                                                 84
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 87 of 95




       417.    To the extent the allegations in paragraph 417 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 417.

       418.    To the extent the allegations in paragraph 418 consist of legal conclusions, no

response is required to appropriate. To the extent a response is required, Goldman Sachs denies

the allegations in paragraph 418.

       419.    To the extent the allegations in paragraph 419 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 419.

       420.    To the extent the allegations in paragraph 420 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 420.

       421.    To the extent the allegations in paragraph 421 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 421.

       422.    To the extent the allegations in paragraph 422 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 422.

       423.    To the extent the allegations in paragraph 423 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 423.

       424.    To the extent the allegations in paragraph 424 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs admits and avers that



                                                85
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 88 of 95




paragraph 424 purports to describe the putative class Plaintiff seeks to represent, and denies that

this case is appropriate for class-action treatment.

       425.    To the extent the allegations in paragraph 425 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that this case is

appropriate for class-action treatment, and denies knowledge or information sufficient to form a

belief as to the truth of the allegations in paragraph 425, except admits that (a) its common stock

is traded on the NYSE and (b) as of February 9, 2018, there were 379,887,039 shares of Goldman

Sachs’ common stock outstanding.

       426.    To the extent the allegations in paragraph 426 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that this case is

appropriate for class-action treatment and denies all other allegations in paragraph 426.

       427.    To the extent the allegations in paragraph 427 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that this case is

appropriate for class-action treatment and denies all other allegations in paragraph 427.

       428.    To the extent the allegations in paragraph 428 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that this case is

appropriate for class-action treatment and denies all other allegations in paragraph 428.

       429.    To the extent the allegations in paragraph 429 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that this case is

appropriate for class-action treatment and denies all other allegations in paragraph 429.

       430.    To the extent the allegations in paragraph 430 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that this case is

appropriate for class-action treatment and denies all other allegations in paragraph 430.



                                                 86
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 89 of 95




       431.    To the extent the allegations in paragraph 431 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies that this case is

appropriate for class-action treatment and denies all other allegations of 431.

       432.    Goldman Sachs repeats and reasserts its responses to the allegations in paragraphs

1 through 431 of the Complaint as if fully set forth herein. Goldman Sachs admits and avers that

Plaintiff purports to bring a claim under the statute and regulation set forth in paragraph 432 on

behalf of the persons and entities described therein.

       433.    To the extent the allegations in paragraph 433 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 433.

       434.    To the extent the allegations in paragraph 434 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 434.

       435.    To the extent the allegations in paragraph 435 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 435.

       436.    To the extent the allegations in paragraph 436 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 436.

       437.    To the extent the allegations in paragraph 437 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 437.




                                                87
          Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 90 of 95




          438.   To the extent the allegations in paragraph 438 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 438.

          439.   To the extent the allegations in paragraph 439 consist of legal conclusions or relate

to alleged misstatements dismissed by the Order, no response is required. To the extent a response

is required, Goldman Sachs denies the allegations in paragraph 439.

          440.   To the extent the allegations in paragraph 440 consist of legal conclusions, no

response is required. To the extent a response is required, Goldman Sachs denies the allegations

in paragraph 440.

          441.   Because the allegations in paragraph 441 are not brought against Goldman Sachs,

no response is required. To the extent a response is required, Goldman Sachs repeats and reasserts

its responses to the allegations in paragraphs 1 through 440 of the Complaint as if fully set forth

herein.

          442.   Because the allegations in paragraph 442 are not brought against Goldman Sachs

and consist of legal conclusions, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 442.

          443.   Because the allegations in paragraph 443 are not brought against Goldman Sachs

and consist of legal conclusions, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 443.

          444.   Because the allegations in paragraph 444 are not brought against Goldman Sachs

and consist of legal conclusions, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 444.




                                                  88
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 91 of 95




       445.    Because the allegations in paragraph 445 are not brought against Goldman Sachs

and consist of legal conclusions, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 445.

       446.    Because the allegations in paragraph 446 are not brought against Goldman Sachs

and consist of legal conclusions, no response is required. To the extent a response is required,

Goldman Sachs denies the allegations in paragraph 446.

       447.    Goldman Sachs denies the allegations under the heading “Prayer for Relief,” except

admits and avers that it purports to describe the relief that Plaintiff seeks.

                                   JURY TRIAL DEMANDED

       Goldman Sachs denies the allegations under the heading “Jury Trial Demanded,” except

admits and avers that Plaintiff purports to demand a jury trial.

                                            DEFENSES

       Goldman Sachs hereby asserts the following defenses, incorporates by reference the

affirmative defenses, and reserves its right to assert other and additional defenses not asserted

herein. By asserting these defenses, Goldman Sachs does not concede that it bears the burden of

proof on any defense.       Nothing stated herein is intended, or shall be construed, as an

acknowledgment that any particular issue or subject matter is relevant to the allegations.

                                         FIRST DEFENSE

       Plaintiff and any other putative class member’s claims are barred, in whole or in part,

because none of the alleged misrepresentations or omission caused any loss to Plaintiff or to any

putative class member.

                                       SECOND DEFENSE

       Plaintiff and any other putative class member are not entitled to any recovery because they

knew or should have known the allegedly omitted or misstated information or ratified the alleged
                                                  89
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 92 of 95




wrongful acts and omissions alleged in the Complaint or would have purchased Goldman Sachs

securities even with full knowledge of the facts that they now allege were misrepresented or

omitted.

                                       THIRD DEFENSE

       Plaintiff and any other putative class member’s claims are barred, in whole or in part, for

lack of proximate causation between Goldman Sachs’ alleged conduct and the alleged harm.

Goldman Sachs is not liable for any alleged damages suffered by Plaintiff and other members of

the putative class to the extent their purported damages, if any, were caused or contributed, in

whole or in part, by the policies, practices, acts, or omissions of independent persons or entities

other than Goldman Sachs over which Goldman Sachs had no control.

                                      FOURTH DEFENSE

       Plaintiff and any other of putative class member’s claims are barred, in whole or in part,

because superseding or intervening events caused some or all of the alleged damages.

                                       FIFTH DEFENSE

       Plaintiff and any other putative class member’s claims are barred, in whole or in part,

because Plaintiff and/or other members of the putative class purchased shares of Defendant’s stock

with actual or constructive knowledge of the risks involved and thus assumed the risk that the

value of their shares would decline if such risks materialized.

                                       SIXTH DEFENSE

       Plaintiff and any other putative class member are not entitled to any recovery because the

substance of the allegedly material information that Plaintiff alleges to have been omitted or




                                                90
       Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 93 of 95




misrepresented was in fact known to or entered the securities market through credible sources, and

was publicly available and/or widely known to the market and the investing community.

                                    SEVENTH DEFENSE

       Plaintiff and any other putative class member’s claims are barred, in whole or in part, by

the “truth on the market” corollary to the “fraud on the market” theory of reliance because the

information allegedly misrepresented or omitted was known to the market, already in the public

domain and/or reasonably available to shareholders.

                                     EIGHTH DEFENSE

       Plaintiff and any other putative class member’s claims are barred, in whole or in part, by

their actions, omissions, and/or comparative fault and contributory negligence, including the

failure to undertake their own due diligence.

                                      NINTH DEFENSE

       Plaintiff and any other putative class member are barred from recovery for damages, in

whole or part, because they failed to make reasonable efforts to mitigate any such damages.

                                      TENTH DEFENSE

       Goldman Sachs is not liable because certain alleged misstatements were forward-looking

statements and thus are immunized by the Safe Harbor provided by the Private Securities

Litigation Reform Act of 1995, 15 U.S.C. § 78u-5(c)(1), and the bespeaks caution doctrine. The

forward-looking statements were identified as forward-looking and were accompanied by

meaningful cautionary statements identifying important factors that could cause actual results to

differ materially from those in the forward-looking statements.




                                                91
        Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 94 of 95




                                     ELEVENTH DEFENSE

       Any recovery for damages allegedly incurred by Plaintiff and any other putative class

member is subject to offset in the amount of any value gained through the investment (including

tax benefits actually received) and is subject to the “90-day-bounce-back” damages limitation, 15

U.S.C. § 78u-4(e).

                                      TWELFTH DEFENSE

       Plaintiff and any other putative class member’s claims are barred, in whole or in part, to

the extent Plaintiff recovered, through sale, tender, liquidation or any other means, all or some of

the amounts Plaintiff supposedly expended to acquire the securities at issue.

                                    THIRTEENTH DEFENSE

       Plaintiff and any other putative class member are barred, in whole or in part, by applicable

statutes of limitations, statutes of repose, and other limitations periods.

                                   FOURTEENTH DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                     FIFTEENTH DEFENSE

       The putative class is not certifiable under Rule 23 of the Federal Rules of Civil Procedure.

                                     PRAYER FOR RELIEF

       Based upon the foregoing, Goldman Sachs prays that this Court deny any relief or request

for judgment on behalf of Plaintiff or any other putative class member, and dismiss the Complaint

against Goldman Sachs in its entirety with prejudice. Goldman Sachs also prays for such other

and further relief as may be appropriate or that the Court deems just and proper.




                                                 92
      Case 1:18-cv-12084-VSB Document 118 Filed 08/31/21 Page 95 of 95




Dated: August 31, 2021                Respectfully submitted,

                                      WINSTON & STRAWN LLP

                                        s/ Robert Y. Sperling
                                      Robert Y. Sperling (pro hac vice)
                                      Linda C. Coberly (pro hac vice)
                                      Seth C. Farber
                                      George E. Mastoris
                                      200 Park Avenue
                                      New York, New York 10166
                                      Telephone: (212) 294-6700
                                      Facsimile: (212) 294-4700
                                      rsperling@winston.com
                                      lcoberly@winston.com
                                      sfarber@winston.com
                                      gmastoris@winston.com

                                      Attorneys for Defendant The Goldman Sachs
                                      Group, Inc.




                                    93
